Attorney Grievance Commission v. Samuel Sperling, Miscellaneous Docket AG No. 6,
September Term, 2019. Opinion by Biran, J.


Attorney Discipline – Competence, Diligence, and Communication with Clients –
Conduct Prejudicial to the Administration of Justice – Suspension. A 120-day
suspension is the appropriate sanction in a case in which an experienced personal injury
attorney demonstrated a lack of competence, diligence, and communication in several
instances while representing two individuals as plaintiffs in the same motor vehicle tort
case. After moving for and receiving a deferral of dismissal of the clients’ lawsuit, the
attorney failed to take further steps to locate a service address for the defendant, leading to
the dismissal of the case without prejudice. The attorney did not tell the clients that he had
been unable to serve the defendant and that, as a result, the case was dismissed. In addition,
the attorney failed to convey a settlement offer to the clients from the defendant’s insurer.
Further, the attorney failed to transmit one client’s medical records to the insurer, which
the insurer had asked to review for the purpose of evaluating settlement. Maryland
Attorneys’ Rules of Professional Conduct 19-301.1, 19-301.3, 19-301.4(a)(2) and (b),
19-308.4(a) and (d).

Attorney Discipline – Aggravating Factors – Prior Disciplinary Offenses. The Court
took judicial notice of the attorney’s prior public reprimand. In addition, the Court rejected
the attorney’s argument that his two prior disciplinary offenses could not be considered as
aggravating circumstances in this case, because they involved different kinds of
misconduct than alleged in this case, and because the sanctions were imposed after the
attorney committed the acts that formed the basis for the violations in this case.

Attorney Discipline – Collateral Estoppel and Res Judicata – Effect of Grant of Prior
Petition for Reinstatement. When the attorney petitioned for reinstatement to the Bar at
the conclusion of his prior 90-day suspension in 2018, Bar Counsel objected to the petition,
in part, on the ground that Bar Counsel needed to conduct further investigation of the
complaints filed by the two clients in the motor vehicle tort case. In September 2018, this
Court granted the attorney’s petition for reinstatement over Bar Counsel’s objections. In
this case, the Court held that its prior grant of the attorney’s petition for reinstatement was
not a judgment on the merits of the current allegations. Thus, the doctrines of collateral
estoppel and res judicata do not preclude the imposition of a sanction in this case.

Attorney Discipline – Mitigating Factors – Timing of Grant of Petition for
Reinstatement. The Court held that the 39-day period between the end of the attorney’s
prior suspension period and the date of his reinstatement to the Bar was not a mitigating
factor.
Circuit Court for Baltimore County
Case No. C-03-CV-19-002116
Argued: November 5, 2020



                                                                                        IN THE COURT OF APPEALS

                                                                                               OF MARYLAND

                                                                                           Misc. Docket AG No. 6

                                                                                           September Term, 2019


                                                                                   ATTORNEY GRIEVANCE COMMISSION
                                                                                          OF MARYLAND

                                                                                                       v.

                                                                                           SAMUEL SPERLING


                                                                                       Barbera, C.J.
                                                                                       McDonald
                                                                                       Watts
                                                                                       Hotten
                                                                                       Getty
                                                                                       Booth
                                                                                       Biran,

                                                                                              JJ.



                                                                                            Opinion by Biran, J.
                                                                                     Watts, Getty and Booth, JJ., dissent.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                              Filed: March 1, 2021
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                       2021-03-01
                       13:22-05:00



 Suzanne C. Johnson, Clerk
       Respondent Samuel Sperling operates a solo law practice in Baltimore County,

Maryland, known as The Sperling Firm, LLC. On June 11, 2019, the Attorney Grievance

Commission of Maryland (“AGC” or the “Commission”), acting through Bar Counsel,

filed a Petition for Disciplinary or Remedial Action (“PDRA”) against Mr. Sperling,

alleging that Mr. Sperling violated several rules of professional conduct.1 Bar Counsel

alleged that, in connection with his representation of Ebony Boyd and Darius Bailey in

2016-18 as plaintiffs in the same personal injury matter, Mr. Sperling violated Rule 1.1

(competence); Rule 1.3 (diligence); Rules 1.4(a) and (b) (communication); Rule 1.6

(confidentiality of information); Rule 1.7 (conflict of interest); Rule 8.1(a) (knowing false

statement of material fact in a disciplinary matter); and Rules 8.4(a), (c), and (d)

(misconduct). Bar Counsel subsequently withdrew the allegation concerning Rule 1.6.

After conducting an evidentiary hearing, the Honorable Jan M. Alexander of the Circuit

Court for Baltimore County concluded that Mr. Sperling committed multiple rules

violations.

       Although we shall sustain several of Mr. Sperling’s exceptions to the hearing

judge’s findings of fact and conclusions of law, we conclude that Mr. Sperling violated

Rules 1.1, 1.3, 1.4(a)(2) and (b), and 8.4(a) and (d). For the reasons discussed below, we

shall suspend Mr. Sperling from the practice of law for 120 days.


       1
         At the beginning of the pertinent time period, these rules were part of the Maryland
Lawyers’ Rules of Professional Conduct (“MLRPC”) and codified in an appendix to
Maryland Rule 16-812. Effective July 1, 2016, the MLRPC were renamed the Maryland
Attorneys’ Rules of Professional Conduct (“MARPC”) and recodified in Title 19 of the
Maryland Rules. For ease of reference, we will use the shorter designations of the MLRPC
– i.e., Rule 1.1 in lieu of Maryland Rule 19-301.1. See also Md. Rule 19-300.1(22).
                                             I

                                       Background

   A. Mr. Sperling’s Prior Professional Discipline

       From the time Mr. Sperling was admitted to the Maryland Bar in 1996, until he

formed his current firm in June 2014, Mr. Sperling worked for law firms owned by his

father, Leonard Sperling. The last of these firms was known as The Sperling Law Office,

P.C. (the “Sperling Law Office”). In 2013, this Court indefinitely suspended Leonard

Sperling from the practice of law. See AGC v. Sperling, 434 Md. 658 (2013).

       In 2016, the AGC, acting through Bar Counsel, filed a PDRA against Samuel

Sperling and his brother, Jonathan Sperling, relating to professional misconduct that they

allegedly committed while working at the Sperling Law Office. On May 21, 2018, we

suspended Samuel Sperling for 90 days. See AGC v. Sperling & Sperling, 459 Md. 194,

281 (2018). Mr. Sperling’s misconduct in that case involved his failure to safeguard funds

in an attorney trust account and his failure to supervise Jonathan Sperling – a suspended

attorney – at the Sperling Law Office. See id. at 212, 237-40, 244-49.2

       Separately, on June 29, 2018, the AGC issued a public reprimand to Mr. Sperling

in connection with his filing of a lawsuit in 2015 against a former client, in violation of

Rule 1.7. The reprimand further recited that Mr. Sperling violated Rule 8.1(b) (knowing

failure to respond to lawful demand for information from a disciplinary authority), and that

Mr. Sperling’s conduct described in the reprimand also violated Rule 8.4(d).


       2
        With respect to Jonathan Sperling, we continued the indefinite suspension that we
had previously imposed on him in 2013. Sperling & Sperling, 459 Md. at 282.
                                             2
       On August 10, 2018, with his 90-day suspension period almost concluded, Mr.

Sperling filed a petition with this Court seeking reinstatement to the Bar of Maryland under

Maryland Rule 19-751. By this time, Mr. Bailey and Ms. Boyd had filed complaints against

Mr. Sperling with the AGC relating to his representation of them as plaintiffs in a motor

vehicle tort case. In his petition for reinstatement, Mr. Sperling disclosed that Bar Counsel

had requested he provide responses concerning Mr. Bailey’s and Ms. Boyd’s complaints.

       Bar Counsel objected to Mr. Sperling’s petition for reinstatement. In its filing, Bar

Counsel asserted that Mr. Sperling had failed to provide information about his attorney

trust accounts during the pendency of his suspension. In addition, Bar Counsel stated that

Mr. Sperling was the subject of ongoing investigations relating to his representation of Mr.

Bailey and Ms. Boyd. Bar Counsel provided the Court with details of what it claimed those

investigations had revealed up to that point. Bar Counsel concluded by stating that

additional investigation was necessary with respect to both the attorney trust account issue

and the Bailey/Boyd complaints.

       On September 5, 2018, Mr. Sperling filed a response to Bar Counsel’s objections.

On September 28, 2018, without holding a hearing, this Court granted Mr. Sperling’s

petition for reinstatement.

   B. Procedural History of This Case

       After the AGC filed the current PDRA on June 11, 2019, under Maryland Rule

19-722(a) we designated Judge Alexander to conduct a hearing in accordance with

Maryland Rule 19-727 concerning the alleged violations and to provide findings of fact

and conclusions of law. Prior to the evidentiary hearing, Mr. Sperling filed a motion for

                                             3
summary judgment based on the doctrines of collateral estoppel and res judicata. Mr.

Sperling contended that this Court previously decided the issues raised by the PDRA when

we granted Mr. Sperling’s petition for reinstatement over the objections of Bar Counsel.

On January 6, 2020, the circuit court held a hearing on Mr. Sperling’s motion for summary

judgment. At the conclusion of the hearing, the court denied the motion for summary

judgment from the bench.

       The evidentiary hearing concerning the PDRA went forward on January 22 and 23,

2020. Bar Counsel called three witnesses: Ms. Boyd, Mr. Bailey, and Deborah Friend, an

employee of Maryland Automobile Insurance Fund (“MAIF”), the insurer of the at-fault

driver in the accident, Lauren LaPlante. Mr. Sperling testified in his own defense. After

concluding his testimony, Mr. Sperling sought to introduce expert testimony from H.

Briggs Bedigian, an experienced Maryland personal injury attorney. The hearing judge

excluded Mr. Bedigian’s testimony, explaining, “I think I have a very good understanding

of what happened here.”

       On April 17, 2020, the hearing judge issued an opinion containing his findings of

fact and conclusions of law, as well as findings concerning aggravating and mitigating

circumstances. Mr. Sperling filed exceptions to the hearing judge’s findings of fact and

conclusions of law and made several other claims of legal error. Mr. Sperling also excepted

to the hearing judge’s findings regarding aggravating factors and the hearing judge’s failure

to identify several mitigating factors. For its part, Bar Counsel asked us to note the

existence of several aggravating factors that the hearing judge did not identify.



                                             4
      On November 5, 2020, we heard oral argument regarding these exceptions and the

parties’ recommendations as to an appropriate sanction.

   C. The Hearing Judge’s Findings of Fact

      The hearing judge stated his findings of fact as follows:

            Respondent was admitted to the Bar of the Court of Appeals of
      Maryland on June 5, 1996. Since admission to the Bar, respondent has
      engaged in the general practice of law and has been a solo practitioner in
      Baltimore County, Maryland since 2014.

             Ebony Boyd, Darius Bailey and Denise Davis were involved in a
      motor vehicle accident in Baltimore City, Maryland on January 8, 2016.
      Bailey was the driver of the vehicle in which Boyd and Davis were
      passengers. Said vehicle was rear-ended by a vehicle driven by Lauren
      LaPlante. LaPlante was insured with policy limits of $30,000.00 per person
      and $60,000.00 per accident, through Maryland Automobile Insurance Fund
      (MAIF). The accident resulted in minimal damage to the rear of Bailey’s
      vehicle and all three occupants complained of bodily injuries. Boyd, who was
      ten weeks pregnant, and Bailey were seen in the emergency room of a local
      hospital for treatment of their injuries and it was determined that she had
      suffered a miscarriage.

             Boyd and Bailey retained Respondent on January 17, 2016, to
      represent them in their claims for damages pursuant to the accident. Each
      executed retainer agreements which provided for Respondent to be paid one-
      third of any recovery on a contingency basis. They also executed documents
      allowing for Respondent to receive their health information and to act as their
      Power of Attorney. There was no discussion of any potential conflict of
      interest in Respondent’s representation of the parties.

              Respondent filed claims with MAIF on behalf of Boyd and Bailey on
      January 19, 2016. Boyd and Bailey received physical therapy treatment for
      their injuries through the months of January and February 2016 and notified
      Respondent when treatment had ended. On October 11, 2016, MAIF offered
      settlements of $500.00 each to Boyd and Bailey. After discussions with
      Respondent, both decided to reject the offers. Respondent filed suit on behalf
      of Boyd and Bailey in the Circuit Court for Baltimore City on January 8,




                                            5
       2017.[3] From February 14, 2017 until July 2, 2017, to no avail, Respondent
       attempted to perfect service upon LaPlante via certified mail return-receipt
       requested, and private process server. Unable to obtain service, Respondent
       filed and was granted a Motion to Defer Dismissal in the expectation that
       service would be obtained. However, on December 27, 2017, the Circuit
       Court issued a dismissal of the suit without prejudice as service had not been
       obtained.

              Respondent received a ninety-day suspension from the practice [of
       law] by the Court of Appeals on May 21, 2018. Attorney Grievance
       Commission v. Sperling & Sperling, 459 Md. 194, 185 A.3d. 76 (2018). He
       advised MAIF of his suspension by way of a letter dated June 1, 2018. He
       also sent letters to Boyd and Bailey dated June 3, 2018, notifying them of his
       suspension. The letters characterized their cases as “pending” and made no
       reference to the dismissal that had been entered by the Circuit Court for
       Baltimore City. Boyd and Bailey went to Respondent’s office on June 19,
       2018 and retrieved their files discontinuing Respondent’s representation of
       them. On July 19, 2018, Boyd and Bailey filed complaints against
       Respondent with the Attorney Grievance Commission.[4] The formal
       complaints were served on Respondent and written responses were
       requested. Written responses were filed by Respondent, essentially denying
       any malpractice. Respondent’s final communication with Boyd and Bailey
       was via text message on December 31, 2018, advising them that the statute
       of limitations on their case would expire on January 8, 2019.

               Upon hearing, this court finds the testimony of Ebony Boyd to be
       credible. She testified that she did not recall Respondent explaining the legal
       process involved in pursuing her claim through litigation or perfecting
       service against the at-fault driver, LaPlante. She also did not recall
       Respondent explaining why he demanded $75,000.00 in damages. She did
       recall that as of April, 2016, her communication with Respondent led her to
       believe that he was preparing to submit a demand package to MAIF to settle
       her case. Boyd sent text messages to Respondent on May 16, 2016 and June
       13, 2016, inquiring about the status of her case. She further testified that she
       engaged in group communications about the case with Boyd and Denise
       Davis, the other passenger in the vehicle, because they all had a common

       3
        The hearing judge’s reference here to January 8, 2017 appears to be a typographical
error. The complaint was filed on January 31, 2017.
       4
         Ms. Davis did not file a Bar complaint against Mr. Sperling. Mr. Sperling resumed
his representation of Ms. Davis in connection with the LaPlante car accident after he was
reinstated to the Bar in September 2018.
                                              6
interest in the outcome. In fact, a text message exchange between Boyd and
Respondent revealed Respondent asking her for Bailey’s phone number,
since he had been unable to reach him. Respondent also advised her of a
$500.00 settlement offer, which she rejected. She acknowledged that
Respondent advised her that he had filed suit on her behalf. As well, she
agreed that Respondent discussed with her, a November 20, 2017 meeting
with MAIF, through a series of phone calls and text messages from
November 22-29, 2017.

       Boyd further testified that while Respondent was representing her, he
made her aware that he had been suspended from the practice of law in June
2018, and acknowledged receipt of a letter from him informing her thereof.
She went on to testify that he advised her of her right to seek new counsel
and even provided her with a list of attorneys that he could recommend.
However, she decided of her own accord not to proceed any further and
authorized Bailey to retrieve her file from Respondent.

        The court heard the testimony of Darius Bailey and also finds him
credible. Bailey’s testimony was consistent with that of Boyd, in that he
communicated with Respondent mainly through text messages and phone
calls. He discussed the $500.00 settlement offer with Respondent and agreed
that Respondent should try to negotiate for more. Bailey described his phone
calls with Respondent as “lots” and agreed that there were dozens of them.
Further, he agreed that the calls were always to discuss his case[.] He stated
that Respondent either answered his calls or responded promptly, and kept
him apprised of the status of his case. However, he was never informed that
MAIF had increased the settlement offer to $750.00.

       Bailey was aware of Respondent’s suspension from the practice of
law, having received a letter from Respondent to that effect. He chose to
terminate Respondent’s representation because of it. He knew that he could
have taken his case to another lawyer, but decided that he was no longer
interested in pursuing the claim.

       This court finds credible the testimony of Deborah Friend, a MAIF
supervisor who testified as to the communications between Respondent and
MAIF relative to the Bailey and Boyd claims. She met with Respondent at
MAIF’s office on November 20, 2017 to discuss the claims and verify that
all medical bills and other damages were included in his demand package.
She was knowledgeable of communications between Respondent and the
claim adjuster about settlement discussions, the impact of Boyd’s
miscarriage as well as the pending litigation and statute of limitations.
Further, she testified that she advised Respondent of the need for Boyd’s

                                      7
medical records relative to her miscarriage and prior pregnancy, for the
miscarriage to be considered as damages. This request was renewed
November 29, 2017 by the adjuster. A March 12, 2018 letter from the
adjuster, again requested the medical records. According to MAIF records,
there was no response from Respondent and the records were never
produced. She denied that Respondent requested and was given a current
address for service on LaPlante during their November 20, 2017 meeting.
She also testified that it would be contrary to MAIF policy to accept service
on behalf of LaPlante. She also verified through records that MAIF
communicated an additional offer to Respondent on April 14, 2017, to settle
the two claims for $750.00 each. And, that even after the case had been
dismissed without prejudice by the Circuit Court for Baltimore City, MAIF’s
file remained open as a “still viable claim”.

       Respondent testified credibly that he met with and was retained by
Boyd and Bailey on January 17, 2016, to represent them in their claims for
injuries pursuant to a motor vehicle accident. During his interview, he
obtained personal, background and contact information for each client,
insurance and other information relative to the at-fault driver, their accounts
of, and other information relative to the accident, including photographs of
the property damage. He also had them execute a contingent fee retainer
agreement and releases for employment and medical information. He
explained to them the expected processing of their claims and referred them
to a physical therapy provider for treatment of their injuries. His testimony
as to maintaining regular contact with them was somewhat supported by
phone records, emails and text messages, but revealed significant lapses
without explanation. In two instances, Respondent failed to promptly
respond to text messages sent by Boyd on May 16, 2016 and June 3, 2016,
requesting updates on the status of her case.

       He further testified as to his contact with MAIF in the attempt to settle
the cases. Some of his testimony was consistent with that of Deborah Friend.
Demand letters were sent to MAIF on behalf of both clients. Emails admitted
into evidence reflect ongoing settlement negotiations in September 2016 and
again in November 2017. He recommended that Boyd and Bailey reject
MAIF’s offer to settle each case for $500 each. Respondent testified that he
obtained Boyd’s medical records relative to her miscarriage and prior
pregnancy; however, he admitted that he did not submit them to MAIF.

       The court does not find credible Respondent’s testimony that he
requested, and was given a note with LaPlante’s current address by a MAIF
representative. This assertion contradicts the more credible testimony of
Friend that such activity would have been documented in the MAIF records,

                                       8
      which it was not. Unable to settle the case, Respondent informed Boyd and
      Bailey that he was filling suit on their behalf in the Circuit Court for
      Baltimore City. Respondent did not meet with Boyd or Bailey to discuss the
      contents of the complaint, nor did he send them copies thereof. Respondent
      testified as to his unsuccessful attempts to obtain service upon LaPlante, first
      by certified mail and then through private process. He further testified that
      he discussed the significance of lack of service with Boyd. This court did not
      find this aspect of Respondent’s testimony credible, as it was in direct
      conflict with the testimony of Boyd. For the same reason Respondent’s
      testimony that he discussed the Notice of Contemplated Dismissal with the
      clients is not viewed as credible. Respondent did file, and on September 19,
      2017, was granted a Motion to Defer Dismissal until November 30, 2017.
      When further efforts to accomplish service failed, the complaint was
      dismissed without prejudice by the Circuit Court on December 27, 2017.
      Respondent testified that he informed Boyd and Bailey of the dismissal and
      discussed the meaning and significance with them. Again, this court finds
      such testimony to be in direct conflict with the credible testimony of Boyd
      and Bailey that Respondent never advised them of the dismissal and that they
      were under the impression that the case was active. Despite the dismissal of
      the case, MAIF continued to contact Respondent in attempts to resolve the
      matter, but emails, phone calls and voicemails to Respondent on January 9,
      2018, March 12, 2018 and May 9, 2018 were not responded to.

              Respondent testified that the Court of Appeals imposed a ninety-day
      suspension on him from the practice of law on May 21, 2018. In compliance
      therewith, he did mail letters to Boyd and Bailey, advising them of the
      suspension and offering them the option to either seek new counsel or resume
      his representation of their “pending” matters after the suspension had been
      lifted. He also sent a letter to the adjuster at MAIF, notifying her of the
      suspension and advising that he could take no further action until he had been
      reinstated to practice law. However, no evidence was presented that he ever
      notified MAIF that Boyd and Bailey had discontinued his representation of
      them.

(citations to the record omitted). We will discuss the evidence that the parties introduced

at the hearing as necessary below.




                                             9
   D. The Hearing Judge’s Conclusions of Law

       Based on his findings of fact, the hearing judge concluded that Mr. Sperling violated

several rules of professional conduct, as summarized below.5

       Rule 1.1 – Competence

       Rule 1.1 states that an attorney must “provide competent representation to a client.

Competent representation requires the legal knowledge, skill, thoroughness and

preparation reasonably necessary for the representation.” The hearing judge concluded that

Mr. Sperling violated Rule 1.1 for the same reasons he stated in his opinion with respect to

Rules 1.3 and 1.4.

       Rule 1.3 – Diligence

       The hearing judge concluded that Mr. Sperling violated Rule 1.3, which requires

attorneys to “act with reasonable diligence and promptness in representing a client,” in

three instances. First, after the circuit court granted the motion to defer dismissal, Mr.

Sperling took no further steps to locate a service address for Ms. LaPlante, resulting in the

circuit court dismissing the case without prejudice on December 27, 2017. 6 Second, Mr.



       5
         The hearing judge concluded that Mr. Sperling did not violate Rule 1.7, which
prohibits conflicts of interest, because the only claim that Ms. Boyd (and Ms. Davis) could
bring for damages in connection with the accident was against Ms. LaPlante. Because Ms.
Boyd and Ms. Davis had no potential claim against Mr. Bailey, the hearing judge
concluded, Mr. Sperling was under no obligation to discuss a potential conflict of interest
with the three clients before agreeing to represent them all in pursuing claims against Ms.
LaPlante. Bar Counsel has not filed an exception to this conclusion of law.
       6
       The hearing judge stated that this lack of diligence also demonstrated a lack of
competence in violation of Rule 1.1.

                                             10
Sperling never responded to MAIF’s second settlement offer of $750 each for Ms. Boyd

and Mr. Bailey, and never communicated that second offer to the clients.7 Third, although

Mr. Sperling obtained medical records relating to Ms. Boyd’s prior pregnancy, which

MAIF had requested on several occasions, he never provided those records to MAIF for its

consideration in evaluating a settlement.

       Rules 1.4(a) and (b) – Communication

       The hearing judge concluded that Mr. Sperling violated Rule 1.4, which concerns

attorney-client communication,8 in several respects:

       Respondent never discussed the contents of the complaint with his clients.
       He never explained to them why he was seeking damages of $75,000.00. He
       never showed them the complaint; or provided them a copy thereof. He never
       discussed the legal process with them. He never advised them that the court
       had issued a Notice of Contemplated Dismissal due to a lack of service on
       the Defendant.




       7
         The hearing judge stated that such inaction also constituted a lack of competence
in violation of Rule 1.1.
       8
           Rule 1.4 provides in pertinent part:
                (a) An attorney shall:
                       …
                       (2) keep the client reasonably informed about the status of the
                       matter;

                (b) An attorney shall explain a matter to the extent reasonably
                necessary to permit the client to make informed decisions regarding
                the representation.

                                              11
The hearing judge found that Mr. Sperling’s failure to communicate MAIF’s second

settlement offer to Ms. Boyd and Mr. Bailey also violated Rule 1.4, “depriving them of the

opportunity to consider whether to accept or reject the offer.”9

       Rule 8.1(a) – Bar Admission and Disciplinary Matters

       The hearing judge found that Mr. Sperling violated Rule 8.1(a), which prohibits an

attorney from “knowingly mak[ing] a false statement of material fact” in connection with

a disciplinary matter, when he wrote to Bar Counsel on August 9, 2018, that Ms. Boyd’s

and Mr. Bailey’s lawsuit “was in the process of being fully and properly litigated.” The

hearing judge concluded that this statement was knowingly false because Mr. Sperling

“knew that the case had been dismissed, albeit without prejudice” and because “he knew

that he had been discharged by Boyd and Bailey.” In addition, the hearing judge stated that,

at the time Mr. Sperling included that statement in his written submission to Bar Counsel,

the “case could not be ‘fully and properly litigated’ by Respondent, as he was under

suspension.”

       Rule 8.4 – Misconduct

       The hearing judge concluded that Mr. Sperling violated Rule 8.4(d), which states

that it is “professional misconduct for an attorney to … engage in conduct that is prejudicial

to the administration of justice”:

       Respondent failed to communicate settlement offers to his clients and failed
       to notify them of the reason that their case had been dismissed. After his
       initial attempts were unsuccessful, he showed a lack of interest in procuring
       service on the Defendant, resulting in the dismissal of the case. Although he

       9
         The hearing judge stated that this failure also demonstrated a lack of competence
in violation of Rule 1.1.
                                             12
       had them in his possession, Respondent failed to supply his client’s medical
       records to MAIF to review in contemplation of settlement. His response to
       inquiries from his clients and representatives from MAIF can be described
       as inconsistent, at best. . . . Respondent’s written submission to Bar Counsel
       that the case was being “fully and properly litigated” was clearly untrue.

       In his conclusions of law, the hearing judge did not explicitly discuss Rule 8.4(c),10

which provides that it is professional misconduct for an attorney to “engage in conduct

involving dishonesty, fraud, deceit or misrepresentation.” The PDRA alleged that Mr.

Sperling “knowingly and intentionally misrepresented to his clients that the matter was still

‘pending’” in the June 3, 2018 letters. In the course of discussing Rule 8.4(d), the hearing

judge concluded that Mr. Sperling’s characterization in his June 3, 2018 letters to Ms. Boyd

and Mr. Bailey of their cases as “pending” was not the basis for the finding of a violation:

“The court does not find Respondent’s description to his clients that their case was

‘pending’ to be misleading. Despite the fact that the case had been dismissed without

prejudice, the evidence revealed that MAIF still considered it to be an open matter, and the

statute of limitations had not yet expired.” We interpret this statement also as the hearing

judge’s conclusion that Mr. Sperling did not violate Rule 8.4(c) when he described the case

as “pending” in his June 3, 2018 letters to Ms. Boyd and Mr. Bailey.




       10
           The hearing judge also did not explicitly discuss Rule 8.4(a), which provides that
it is professional misconduct for an attorney to “violate or attempt to violate the Maryland
Attorneys’ Rules of Professional Conduct, knowingly assist or induce another to do so, or
do so through the acts of another.” Given that the hearing judge concluded that Mr. Sperling
violated several rules of professional conduct, the hearing judge necessarily also concluded
that Mr. Sperling violated Rule 8.4(a).

                                             13
       However, in the section of his opinion discussing aggravating factors, the hearing

judge stated: “The court further finds that Respondent was dishonest by not informing his

clients of an increased settlement offer, and that [sic] the reason for the dismissal of their

case before the Circuit Court for Baltimore City.” We interpret this statement as the hearing

judge’s conclusion that Mr. Sperling violated Rule 8.4(c) when he failed to inform his

clients of these matters.

   E. Aggravating and Mitigating Factors Found by the Hearing Judge

       The hearing judge found one aggravating factor: prior discipline. As stated above,

we interpret the hearing judge’s statement in the aggravating factors section of his opinion

that Mr. Sperling was “dishonest” as the finding of a Rule 8.4(c) violation, not the finding

of the aggravating factor of dishonest or selfish motive.11

       As for mitigating factors, the hearing judge stated:

       Nothing in the record suggests that Respondent acted with a selfish motive.
       In fact, Respondent received no compensation or financial benefit from this
       case. Through his testimony, Respondent did express remorse for the upset
       and inconvenience that he has caused his clients. Moreover, the record
       reflects letters from several religious leaders and members of the community
       reflecting their admiration and respect for Respondent; as well as the time,
       charity, and pro bono work that he has contributed.



       11
          As noted immediately below, the hearing judge found as a mitigating factor the
absence of a selfish motive. The recognized mitigating factor that includes absence of a
selfish motive also speaks to the absence of a dishonest motive. See, e.g., AGC v. Conwell,
462 Md. 437, 472 (2019) (“absence of a dishonest or selfish motive”) (citations omitted).
The hearing judge’s explicit reference to Mr. Sperling’s lack of a “selfish motive” in
discussing mitigation reinforces for us that the hearing judge did not find the aggravating
factor of “a dishonest or selfish motive,” see, e.g., AGC v. Shuler, 443 Md. 494, 506 (2015),
but rather mistakenly placed his Rule 8.4(c) conclusion in the section of his opinion
discussing aggravating factors.
                                             14
                                              II

                                         Discussion

   A. Collateral Estoppel/Res Judicata

       Mr. Sperling excepts to the hearing judge’s denial of his motion for summary

judgment based on the doctrines of collateral estoppel and res judicata. As Mr. Sperling

notes, Bar Counsel raised the Boyd/Bailey issues contained in the current PDRA as part of

its objections to Mr. Sperling’s petition for reinstatement. Mr. Sperling argues that, because

this Court granted Mr. Sperling’s petition for reinstatement over Bar Counsel’s objections,

the AGC (acting through Bar Counsel) was precluded from pursuing the Boyd/Bailey

issues in the PDRA. We disagree.

       Res judicata, or claim preclusion, “restrains a party from litigating the same claim

repeatedly and ensures that courts do not waste time adjudicating matters which have been

decided or could have been decided fully and fairly.” Anne Arundel Cty. Bd. of Educ. v.

Norville, 390 Md. 93, 107 (2005) (emphasis in original). Under the doctrine of collateral

estoppel, or issue preclusion, “[w]hen an issue of fact or law is actually litigated and

determined by a valid and final judgment, and the determination is essential to the

judgment, the determination is conclusive in a subsequent action between the parties,

whether on the same or a different claim.” Murray Int’l Freight Corp. v. Graham, 315 Md.

543, 547 (1989) (internal quotation marks and citation omitted). In order for either of these

doctrines to apply, there must have been a final judgment on the merits in the earlier action.

See Norville, 390 Md. at 107; National Union Fire Ins. Co. of Pittsburgh, PA v. The Fund

for Animals, Inc., 451 Md. 431, 464 (2017).

                                             15
       Neither res judicata nor collateral estoppel applies in this case because our grant of

Mr. Sperling’s petition for reinstatement was not a final judgment on the merits of the

AGC’s allegations concerning Mr. Sperling’s handling of the Boyd/Bailey personal injury

matter. In reinstating Mr. Sperling over Bar Counsel’s objections, we decided only that Mr.

Sperling should be permitted to practice law while Bar Counsel continued its investigation

of the issues Bar Counsel had noted in its objections to Mr. Sperling’s petition for

reinstatement.

       As Mr. Sperling correctly stated in his petition for reinstatement, a pending Bar

complaint is not an automatic bar to reinstatement under Maryland Rule 19-751.12

However, it does not follow that, when we grant reinstatement of an attorney as to whom

there is a pending Bar complaint, we conclude that there is no merit to the allegations

contained in the complaint or that no sanction will be warranted if it is determined after

further investigation and proceedings that the attorney committed the alleged additional

professional misconduct. A contrary conclusion might result in our putting virtually all

petitions for reinstatement on hold pending the resolution of existing Bar complaints. Mr.

Sperling has benefitted from our willingness to allow him to practice law while Bar

Counsel’s investigation of the Boyd/Bailey complaints continued and while the allegations


       12
          Under Maryland Rule 19-751(c)(3), an attorney who seeks reinstatement after
serving a fixed suspension not exceeding six months must include in his or her petition for
reinstatement a certification that, to the best of the attorney’s knowledge, information, and
belief, no complaints or disciplinary proceedings are currently pending against the attorney.
This rule does not provide that an attorney who is the subject of a pending disciplinary
complaint or proceeding (and who, therefore, is unable to certify that no complaints or
disciplinary proceedings are currently pending against the attorney) is disqualified from
petitioning for reinstatement.
                                             16
contained in the resulting PDRA were considered by Judge Alexander and this Court.

Indeed, in his petition for reinstatement, Mr. Sperling argued that the pendency of the

Boyd/Bailey complaints “should not prevent his reinstatement to the practice of law.” We

reject Mr. Sperling’s attempt to characterize our agreement with that proposition as a

judgment on the merits of the allegations contained in the current PDRA.

   B. Exclusion of Expert Testimony

       Mr. Sperling also excepts to the hearing judge’s exclusion of Mr. Bedigian’s

proffered expert testimony. For the reasons discussed below, we overrule this exception.

       Mr. Sperling sought to admit Mr. Bedigian’s testimony as an expert regarding

personal injury law and the ethics of “practicing plaintiff-side personal injury law.” After

conducting extensive voir dire of Mr. Bedigian, the parties addressed whether the hearing

judge should admit the proffered expert testimony. Mr. Sperling’s counsel noted that, under

Maryland Rule 5-702, expert testimony is admissible if the court determines that it will

assist the trier of fact to understand the evidence or to determine a fact in issue. Mr.

Sperling’s counsel argued that Mr. Bedigian’s testimony would be helpful “specifically

because we are dealing with the issues of a personal injury case.” Bar Counsel responded

that they have no objection to experts being used in attorney grievance cases where

appropriate, and noted that they “routinely call [experts] in immigration cases, bankruptcy

cases, complex estate and trust cases, complex real estate cases, those types of cases.” Bar

Counsel stated “[t]he case here is none of those cases. This is … run of the mill.”

       The hearing judge then stated: “[W]ith all due respect to Mr. Bedigian, who I do

believe is a good lawyer. He has appeared before me. He is a good lawyer. I don’t think

                                            17
that this is appropriate in this regard or appropriate to have expert testimony. I think I have

a very good understanding of what happened here and I’m not going to allow the expert

testimony in this regard.”

       Mr. Sperling’s counsel then made an offer of proof to the hearing judge that Mr.

Bedigian would have opined Mr. Sperling “represented Mr. Bailey and [Ms.] Boyd with

the legal knowledge, skill, thoroughness and preparation reasonably necessary for the

representation.” Among other things, Mr. Bedigian would have testified that “when it came

time to deal with the issue of the difficulties to serve [Ms. LaPlante], he gave the clients

options, recommended a choice and that choice was the proper exercise of professional

judgment.” In addition, Mr. Bedigian would have opined that Mr. Sperling “kept the clients

reasonably informed under the standards of care” and, specifically, that “the standard of

practice does not require sending a complaint to the client. That it does not require you to

ask your clients how much you are going to seek in damages in a complaint. And not

necessarily required to tell clients that a [Rule 2-507] notice is required.”

       In his written opinion, issued almost three months after the evidentiary hearing, the

hearing judge characterized his ruling as having excluded Mr. Bedigian’s testimony “as

being irrelevant,” and then cited the portion of the record quoted above, which included his

comment that he had “a very good understanding of what happened here.”

       We review the hearing judge’s exclusion of Mr. Bedigian’s testimony for abuse of

discretion. See, e.g., Roy v. Dackman, 445 Md. 23, 38-39 (2015); Bomas v. State, 181 Md.

App. 204, 214-17 (2008) (reviewing trial court’s exclusion of proffered expert testimony

because it was “not helpful” for abuse of discretion). A trial court’s “action in admitting or

                                              18
excluding [expert] testimony will seldom constitute a ground for reversal.” Roy, 445 Md.

at 38-39.

       Mr. Sperling contends the hearing judge erred by excluding the proffered expert

testimony as irrelevant. However, notwithstanding the hearing judge’s description of his

ruling in his written opinion, we read the actual ruling at the hearing as excluding the

proffered testimony because the hearing judge concluded it would not be helpful in

understanding the issues before him. The hearing judge possessed the discretion to exclude

the testimony after concluding that he already had a “very good understanding of what

happened here.” By that point, the hearing judge had heard the testimony of Ms. Boyd, Mr.

Bailey, Ms. Friend, and Mr. Sperling. As discussed further below, the hearing judge’s

findings of fact depended in large part on credibility determinations that resolved disputed

factual contentions in the witnesses’ testimony. The hearing judge did not need to hear

expert testimony to decide questions of credibility or pure questions of fact.13

       Further, we agree with Bar Counsel that this case did not present matters of such

complexity that the hearing judge needed to hear expert testimony to determine whether

Mr. Sperling violated the rules of professional conduct. This case at its core concerned

basic questions of attorney competence, diligence, and communication. After hearing the


       13
         To the extent Mr. Bedigian’s opinions were premised on Mr. Sperling’s testimony
that he gave his clients “options” concerning how to proceed after he was unable to effect
service on Ms. LaPlante, it is clear that Mr. Bedigian’s opinion would not have been helpful
to the hearing judge. The hearing judge discredited Mr. Sperling’s testimony that he
“discussed the significance of lack of service” with Ms. Boyd. In addition, the hearing
judge discredited Mr. Sperling’s testimony that he discussed the Notice of Contemplated
Dismissal issued under Rule 2-507(d) with the clients. In short, Mr. Bedigian’s opinions
on several points relied on factual premises that the hearing judge rejected.
                                             19
testimony and reviewing the exhibits that collectively elucidated the facts concerning Mr.

Sperling’s performance in these areas, the hearing judge concluded that he had “a very

good understanding of what happened here” and, for that reason, excluded Mr. Bedigian’s

testimony. Based on the record before us, we cannot conclude that this decision was an

abuse of the hearing judge’s broad discretion. See AGC v. Hodes, 441 Md. 136, 182 (2014)

(a hearing judge “has broad discretion to determine evidence’s relevance when considering

its admission”); AGC v. Miller, 467 Md. 176, 203 (2020) (overruling attorney’s exception

to hearing judge’s factual finding that adoption proceedings at issue did not contain novel

or contested issues and that any finding on this point required expert testimony from a

family law practitioner).

   C. Violations of the Rules of Professional Conduct

       To the extent the parties have not excepted to the hearing judge’s findings of fact,

we treat those findings as established. Md. Rule 19-741(b)(2)(A). When a party excepts to

a factual finding, we conduct an independent review of the record to ensure that the finding

is supported by clear and convincing evidence. Hodes, 441 Md. at 168. Clear and

convincing evidence “does not call for ‘unanswerable’ or ‘conclusive’ evidence. The

quality of proof, to be clear and convincing, has also been said to be somewhere between

the rule in ordinary civil cases and the requirement of criminal procedure – that is, it must

be more than a mere preponderance but not beyond a reasonable doubt.” Id. at 168 n.15.

We have also explained that, in our review of the record, we generally accept the hearing

judge’s findings of fact unless they are shown to be clearly erroneous. Id. at 168-69. “A



                                             20
hearing judge’s factual finding is not clearly erroneous if there is any competent evidence

to support it.” Id. at 169 (quoting AGC v. McDonald, 437 Md. 1, 16 (2014)).

       1. Mr. Sperling’s General Exceptions to the Hearing Judge’s Findings of Fact and
          Conclusions of Law

       Mr. Sperling has stated two exceptions that apply generally to the hearing judge’s

findings of fact and/or conclusions of law. First, Mr. Sperling argues that, to the extent the

hearing judge’s findings are based on Ms. Boyd’s and/or Mr. Bailey’s testimony, those

findings are defective because Ms. Boyd and Mr. Bailey could not remember many details

of their interactions with Mr. Sperling from two to three years earlier. According to Mr.

Sperling, these witnesses’ testimony cannot constitute clear and convincing evidence upon

which to base any findings adverse to Mr. Sperling. We disagree.

       The hearing judge heard the testimony of Ms. Boyd and Mr. Bailey, including the

searching cross-examinations conducted by Mr. Sperling’s counsel, and found both Ms.

Boyd and Mr. Bailey to be credible. Notably, both witnesses provided testimony that

helped and hurt Mr. Sperling. We defer to the hearing judge’s decision to credit Ms. Boyd’s

and Mr. Bailey’s testimony over Mr. Sperling’s testimony to the extent Mr. Sperling’s

testimony was in conflict with that of the complaining witnesses. See Md. Rule

19-741(b)(2)(B) (requiring this Court to “give due regard to the opportunity of the hearing

judge to assess the credibility of the witnesses”); Hodes, 441 Md. at 181 (explaining that

“[w]e generally defer to the credibility findings of the hearing judge” because “[t]he

hearing judge is in the best position to evaluate the credibility of the witnesses and to decide




                                              21
which one to believe and, as we have said, to pick and choose which evidence to rely

upon”) (internal quotation marks and citations omitted). Thus, we overrule this exception.

       Next, Mr. Sperling contends that several of the hearing judge’s findings of fact and

conclusions of law are based on conduct that was not specifically alleged in the PDRA. In

particular, Mr. Sperling complains that the PDRA did not allege that he violated the rules

of professional conduct by: (1) failing to convey MAIF’s second settlement offer to the

clients; and (2) failing to provide Ms. Boyd’s medical records to MAIF and failing to

respond to communications from MAIF regarding such records.14 According to Mr.

Sperling, the hearing judge’s findings of violations based on these allegations of

misconduct violated his right to due process. We again disagree.

       Mr. Sperling correctly observes that a hearing judge’s findings must be

“appropriately limited to charges filed by Bar Counsel through the [PDRA],” AGC v.

Sanderson, 465 Md. 1, 32 (2019), and that this limitation “stems from procedural due

process concerns.” Id. “Particularly, this procedure is intended to ensure that an attorney is

given fair notice of all of the charges filed against the attorney.” Id. However, we have also

stated that a PDRA “is a notice pleading that will be deemed sufficient so long as the

petition informs the attorney of the misconduct charged in language which is clear and



       14
         Mr. Sperling also complains that the PDRA did not allege that he failed to discuss
the contents of the complaint and the legal process with the clients. As discussed below,
we sustain Mr. Sperling’s exceptions to the hearing judge’s conclusions of law on those
points on their merits. Mr. Sperling also asserts that the PDRA did not allege that he failed
to provide a copy of the complaint to the clients. This is incorrect. The PDRA did include
that specific allegation. Regardless, we also shall sustain Mr. Sperling’s exception on the
merits of that allegation, as discussed below.
                                             22
sufficiently specific to enable the attorney to prepare a defense. No specific form or detail

is required to satisfy this threshold requirement.” McDonald, 437 Md. at 43 (cleaned up).

The attorney in McDonald “recite[d] a litany of facts” in the hearing judge’s opinion that

were not alleged in the PDRA filed in his case. Id. Nevertheless, we concluded that the

PDRA in McDonald “was sufficient to put [the attorney] on notice of the charges against

him.” Id. at 43-44. We further noted that the attorney “point[ed] to no authority to support

the proposition that every material fact relied on ultimately by the hearing judge from the

admitted evidence must have been alleged in the Petition.” Id. at 44. We commented that,

in fact, “[t]here is no such authority, nor shall this opinion be the first of that kind.” Id.

       The argument that we rejected in McDonald fares no better in Mr. Sperling’s case.

Among other things, the PDRA alleged that there is no evidence that Mr. Sperling took any

action to advance the case after January 2018. This allegation encompasses failing to

provide medical records to MAIF and responding to MAIF’s post-January 2018

communications.

       In addition, the PDRA quoted text communications between Ms. Boyd and Mr.

Sperling in which Mr. Sperling stated that the case was “in suit” because MAIF “offered

$500 to each person,” and that the reason the case was “taking this long” was not because

the plaintiffs failed to make a police report on the day of the accident, but rather because

MAIF “is cheap.” This put Mr. Sperling on notice that his communications with the clients

concerning MAIF’s settlement offers were material to the allegations of misconduct.

Further, it is undisputed that Bar Counsel provided Mr. Sperling with MAIF’s “Claim

Chronology” regarding the Boyd/Bailey/Davis lawsuit in discovery, which reflected that,

                                               23
on April 14, 2017, a MAIF adjuster left a voice mail on Mr. Sperling’s office line making

a new settlement offer of $750 each for Ms. Boyd and Mr. Bailey. Moreover, Bar Counsel

questioned Mr. Sperling about this second settlement offer in his pre-hearing deposition

without objection, and Mr. Sperling also did not object to Bar Counsel’s questions at the

evidentiary hearing concerning the $750 settlement offers.

       Mr. Sperling has not attempted to show how the omission of these specific

allegations from the PDRA prejudiced his ability to mount a defense, and we discern no

such prejudice upon our independent review of the record. For all these reasons, we

overrule this exception.

       2. Mr. Sperling’s Specific Exceptions to the Hearing Judge’s Findings of Fact and
          Conclusions of Law

       Mr. Sperling has also stated several specific exceptions to the hearing judge’s

findings of fact and conclusions of law. We discuss each of these exceptions in turn.

       Violations of Rule 1.1 and 1.3

       The hearing judge found that Mr. Sperling violated Rule 1.1’s competence

requirement and Rule 1.3’s diligence requirement by taking no further steps to locate a

service address for Ms. LaPlante after the circuit court granted the motion to defer dismissal

on September 22, 2017, and by failing to convey MAIF’s second settlement offer to the

clients and to respond to MAIF regarding that offer. In addition, the hearing judge found

that Mr. Sperling violated Rule 1.3 by failing to provide Ms. Boyd’s medical records to

MAIF. Mr. Sperling disagrees with each of these conclusions.




                                             24
              a. Failure to Attempt to Locate a Service Address for Ms. LaPlante

       Mr. Sperling testified that he went to MAIF’s office on November 20, 2017, in part,

to determine if he “could actually get somebody to see if they had any information of the

address for [Ms. LaPlante].” Mr. Sperling stated that after speaking with Ms. Friend on a

phone in MAIF’s lobby about Ms. Boyd’s medical records, “a gentleman came out at some

point and pulled up an address and gave it to me on a sticky,” but it was the same address

for Ms. LaPlante that Mr. Sperling had possessed since the beginning of the case and at

which he had tried unsuccessfully to serve Ms. LaPlante. Mr. Sperling testified that he did

not keep the “sticky” note that the MAIF employee gave him.

       Ms. Friend testified that, on November 20, 2017, she received a call from MAIF’s

front desk that Mr. Sperling was in the lobby. Contrary to Mr. Sperling’s testimony that

the two spoke on the phone, Ms. Friend testified that she went to the lobby and had a short

face-to-face meeting with Mr. Sperling. According to Ms. Friend, Mr. Sperling “just

wanted to confirm that we had all of the medicals that he submitted with his demand.” Ms.

Friend testified that she also asked Mr. Sperling if he was going to link Ms. Boyd’s

miscarriage to the accident. According to Ms. Friend, Mr. Sperling replied in the

affirmative, and she then told him that MAIF would need to see Ms. Boyd’s prior OB-

GYN records in order to further review the case. When questioned whether Mr. Sperling

asked during the lobby meeting for a review of MAIF’s file to determine whether or not

MAIF had a current address for Ms. LaPlante, Ms. Friend answered, “Not that I recall,”

and indicated that “[i]t would have been in the chronology.”



                                            25
       Consistent with Ms. Friend’s testimony at the hearing, the MAIF chronology entry

relating to Mr. Sperling’s visit on November 20, 2017 recites that Mr. Sperling “wanted to

confirm if we had all of the demand” and that Mr. Sperling “is now saying they are relating

the miscarriage to this loss.” The chronology does not reflect that Mr. Sperling requested

Ms. LaPlante’s last known address on November 20, 2017 (or any other date), or that

anyone at MAIF provided that information to him.

       The hearing judge found Ms. Friend’s testimony to be credible. As for Mr. Sperling

on this point, the hearing judge wrote in his findings of fact: “The court does not find

credible Respondent’s testimony that he requested, and was given a note with LaPlante’s

current address by a MAIF representative…. This assertion contradicts the more credible

testimony of Friend that such activity would have been documented in the MAIF records,

which it is not.”

       Mr. Sperling argues that the absence of an entry in the MAIF chronology showing

that Mr. Sperling requested and received Ms. LaPlante’s last known address is not clear

and convincing evidence that Mr. Sperling did not make such a request and did not receive

the “sticky” note with Ms. LaPlante’s address on it. But Mr. Sperling cannot avoid the fact

that the hearing judge heard and rejected his testimony about asking for and receiving Ms.

LaPlante’s last known address while at MAIF. We will not disturb this credibility

determination. See, e.g., Hodes, 441 Md. at 181. Nor can we say that the hearing judge

erred in concluding that Mr. Sperling’s failure to ask MAIF for Ms. LaPlante’s last known

address (or to take other steps to locate a service address for Ms. LaPlante after the circuit

court deferred dismissal) demonstrated a lack of diligence and competence. Indeed, the

                                             26
General Assembly has provided a statutory mechanism for attorneys in the position in

which Mr. Sperling found himself. Upon written request by a plaintiff in a lawsuit against

an insured, an insurance company must provide the plaintiff with the insured’s “last known

home and business addresses if known.” Md. Code Ann., Cts. & Jud. Proc. (CJP) § 6-311

(2020 Repl. Vol.). After the circuit court deferred dismissal until November 30, 2017 to

give Mr. Sperling additional time to locate and serve Ms. LaPlante, Mr. Sperling should

have promptly submitted a written request to MAIF for Ms. LaPlante’s last known

address.15 Mr. Sperling seemingly agrees that a reasonable attorney in his position should

make such a request. Indeed, as discussed above, Mr. Sperling claims that he did ask MAIF

for Ms. LaPlante’s address when he visited MAIF’s office on November 20, 2017.

However, the hearing judge did not believe Mr. Sperling’s testimony on that point.

       Mr. Sperling alternatively argues that we should not focus on the September-

November 2017 time frame with respect to attempts to serve Ms. LaPlante, but rather

should consider all his efforts to serve Ms. LaPlante from the time he filed the lawsuit

against her on January 31, 2017. According to Mr. Sperling, such a review demonstrates

that, overall, he exercised diligence in trying to serve Ms. LaPlante.

       It is undisputed that Mr. Sperling took several steps to try to serve Ms. LaPlante. He

attempted to serve her by certified mail on February 14, 2017, and when that effort was

unsuccessful, he employed private process servers in Maryland and Pennsylvania to


       15
         It is difficult to understand why Mr. Sperling did not submit such a request to
MAIF earlier in 2017, after his attempt to serve Ms. LaPlante by certified mail on February
14, 2017, was unsuccessful.

                                             27
attempt personal service on Ms. LaPlante beginning on June 18, 2017. To that end, the

Maryland process server conducted a “skip trace”16 to attempt to find a better address for

Ms. LaPlante. Both the Maryland and Pennsylvania process servers made unsuccessful

attempts to serve Ms. LaPlante at addresses associated with her.

       Putting aside the unexplained delay between the attempt to serve Ms. LaPlante by

certified mail on February 14, 2017, and the first effort to effect personal service of Ms.

LaPlante on June 18, 2017, we agree with the hearing judge that Mr. Sperling’s efforts to

serve Ms. LaPlante after September 29, 2017 – the date the circuit court granted Mr.

Sperling’s motion to defer dismissal – warrant independent scrutiny. It is undisputed that,

as of November 20, 2017 (10 days before the deferred dismissal period was to end), Mr.

Sperling had not made any request to MAIF for Ms. LaPlante’s last known address. And

the hearing judge found that Mr. Sperling did not request Ms. LaPlante’s last known

address during his visit to MAIF on November 20. Notably, CJP § 6-311 required such a

request to be submitted in writing, not verbally. In any event, after the circuit court deferred

dismissal of the lawsuit to give Mr. Sperling more time to try to serve Ms. LaPlante, it was

not reasonable for Mr. Sperling to leave that stone unturned, given the ease with which he

could have made a written request, and the statutory requirement that MAIF comply with

such a request.


       16
          “Skip-tracing is the process of developing new telephone, address, job or asset
information” about a person. Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036,
1040 n.1 (9th Cir. 2012). Skip traces “can employ a wide variety of methods, ranging from
basic online or public records searches to aggressive, in-person interviews with family and
friends.” Sermuks v. Orion Caterers, Inc., 2017 WL 5714087, at *2 n.1 (E.D.N.Y. Nov.
28, 2017).
                                              28
       Notably, Mr. Sperling eventually was able to serve Ms. LaPlante after he refiled the

lawsuit with only Ms. Davis as a plaintiff. Thus, it seems quite likely that if Mr. Sperling

had approached service of Ms. LaPlante with greater diligence in 2017 – especially after

the circuit court deferred dismissal to allow him to serve Ms. LaPlante – Ms. Boyd and Mr.

Bailey would have been able to pursue their claims further.

       For the above reasons, we overrule Mr. Sperling’s exception and conclude that he

violated Rules 1.1 and 1.3 when he failed to take additional steps to try to locate a service

address for Ms. LaPlante after the circuit court deferred dismissal of the lawsuit.

              b. Failure to Convey or Respond to MAIF’s Second Settlement Offer

       The MAIF chronology reflects that, on April 14, 2017, a MAIF adjuster left a voice

mail on Mr. Sperling’s office line in which she made a settlement offer of $750 each for

Ms. Boyd and Mr. Bailey. Ms. Friend testified about this entry during her testimony and

confirmed that it showed MAIF had made a second offer on April 14, 2017, to Mr. Sperling

to settle the clients’ claims. It is undisputed that Mr. Sperling never conveyed a second

settlement offer to Ms. Boyd or Mr. Bailey.

       Mr. Sperling testified that he did not convey the second offer to his clients, or take

any other action with respect to the offer, because he never received it. Mr. Sperling further

testified that either he or his assistant usually picks up voice mails, and that he “pick[s] up

[his] voice mails quite well.” Thus, he speculated that the MAIF adjuster may have hung

up before the message went through or that someone in his office may have accidentally

deleted it when the person was picking up voice mails. He further suggested that, because



                                              29
April 14, 2017 fell during the Passover holiday, “it is possible that there were a lot of

messages and there was a mistake, technical error.”

       The hearing judge found that Ms. Friend “verified through records that MAIF

communicated an additional offer to Respondent on April 14, 2017, to settle the two claims

for $750.00 each.” Having found that MAIF communicated the second settlement offer to

Mr. Sperling by way of the adjuster’s voice mail, the hearing judge concluded that Mr.

Sperling violated Rules 1.1 and 1.3 when he failed to convey that offer to his clients and to

provide a response to MAIF regarding the offer.

       Mr. Sperling argues that the entry in MAIF’s chronology that the adjuster left the

voice mail communicating the second settlement offer does not constitute clear and

convincing evidence that Mr. Sperling received the voice mail. In this regard, Mr. Sperling

notes that Ms. Friend testified on cross-examination that she did know whether Mr.

Sperling received any of the voice messages noted in the MAIF chronology.

       However, the hearing judge did not have only the MAIF entry before him on this

point. The hearing judge also heard Mr. Sperling’s testimony that he did not receive the

MAIF offer. While the hearing judge did not explicitly discredit that part of Mr. Sperling’s

testimony in his written opinion, it is clear from the hearing judge’s conclusions of law that

the hearing judge rejected Mr. Sperling’s assertion that he did not have actual notice of the

offer. In the aggravating factor section of his opinion, the hearing judge stated that Mr.

Sperling was “dishonest by not informing his clients of an increased settlement offer.”

Although we conclude below that there is not clear and convincing evidence that Mr.

Sperling violated Rule 8.4(c) in his handling of the second settlement offer, we have no

                                             30
difficulty concluding that the hearing judge discredited Mr. Sperling’s testimony that he

did not know MAIF had made a second settlement offer.

       Mr. Sperling contends that, “[w]hile the trial court could in theory have discredited

the testimony of Respondent” that he did not receive the April 14, 2017 voice mail, “what

the court could not do was infer the opposite was true, namely that by clear and convincing

evidence Respondent did receive the voice mail without consideration of any other

evidence.” We do not disagree. See Bereano v. State Ethics Comm’n, 403 Md. 716, 746-

47 (2008). However, the hearing judge did not rely solely on an adverse credibility

determination to conclude that Mr. Sperling received the voice mail. The hearing judge

also relied on the MAIF chronology, which contemporaneously noted that the adjuster had

left the voice mail containing the second round of settlement offers. Based on the MAIF

chronology, Mr. Sperling’s testimony that he “picks[s] up [his] voice mails quite well,”

and the hearing judge’s assessment of Mr. Sperling’s credibility, the hearing judge could

conclude under a clear-and-convincing-evidence standard that Mr. Sperling received the

voice mail and neglected to convey the offer to his clients. Accordingly, we overrule Mr.

Sperling’s exception and hold that Mr. Sperling’s failure to convey the second settlement

offers to Ms. Boyd and Mr. Bailey constituted a lack of competence and a lack of diligence,

in violation of Rules 1.1 and 1.3.

              c. Failure to Provide Ms. Boyd’s Medical Records to MAIF

       On November 29, 2017, Mr. Sperling had a telephone conversation with a MAIF

adjuster in which the adjuster told Mr. Sperling that she would need to review OB-GYN

records relating to Ms. Boyd’s prior successful pregnancy. Those records were relevant to

                                            31
MAIF’s consideration of Mr. Sperling’s contention that Ms. Boyd’s miscarriage was

related to the car accident caused by Ms. LaPlante. On January 9, 2018, the MAIF adjuster

made an entry in MAIF’s claim chronology noting that MAIF had not yet received prior

medical records relating to Ms. Boyd. According to her entry, the adjuster also sent Mr.

Sperling an email on January 9, 2018, requesting an update.

       On January 31, 2018, an employee of Mr. Sperling emailed him: “You wanted me

to order stuff from [J]ai [M]edical regarding [Ms. Boyd’s] birth – u did not specify what

exactly you need.. do you need the records from childbirth? – that would be from the

hospital she gave birth at which I don’t know where she went and what was the date? or

are you looking for the ob visits she had? Or the baby records? Need to know exactly what

your [sic] looking for and the dates so I can order for you to pick up or have them mail it.”

Approximately 15 minutes after the employee sent this email, Mr. Sperling texted Ms.

Boyd and requested her child’s date of birth for purposes of making a records request from

Jai Medical Center (“Jai”). Ms. Boyd replied to Mr. Sperling’s text on the same day and

provided her child’s date of birth (which was in 2013), as Mr. Sperling had requested. The

record reflects that, almost one month later, on February 27, 2018, Mr. Sperling’s office

faxed a request to Jai for copies of Ms. Boyd’s medical records between 2012 and 2013.

On March 30, 2018, Jai informed Mr. Sperling’s firm that Ms. Boyd’s obstetrical records

were located at the University of Maryland-Midtown Campus (“UMMC”) (formerly

Maryland General Hospital).

       On April 11, 2018, Mr. Sperling’s office faxed a request to UMMC for Ms. Boyd’s

medical records between 2012 and 2013. On April 12, 2018, UMMC issued a billing

                                             32
invoice to Mr. Sperling’s firm in the amount of $119.38 for 109 pages of records. Mr.

Sperling paid for these records by way of a check dated April 13, 2018, in the amount of

$119.38. UMMC’s records list the invoice as having been paid on April 19, 2018. Mr.

Sperling’s firm subsequently received 109 pages of medical records relating to Ms. Boyd’s

2013 childbirth that were printed out at UMMC on April 19, 2018.

       Prior to his suspension, Mr. Sperling did not transmit these records to MAIF, nor

did he respond to any of MAIF’s follow-up communications regarding such records. Ms.

Boyd testified that she did not know whether Mr. Sperling ever received her medical

records. She also testified that she “didn’t know what was going on with the case” at the

point when Mr. Sperling informed her that he had been suspended. The hearing judge found

that Mr. Sperling’s failure to transmit Ms. Boyd’s medical records to MAIF constituted a

lack of diligence, in violation of Rule 1.3.

       Mr. Sperling excepts to this conclusion, contending that he was “in the process of

reviewing” Ms. Boyd’s medical records “and strategically deciding how to utilize them”

when he was suspended. However, there is no evidence in the record to support Mr.

Sperling’s contention. Mr. Sperling did not testify at the hearing that he consciously

decided not to send Ms. Boyd’s obstetrical records to MAIF prior to his suspension because

he was still reviewing the records and “strategically deciding” how to use them. Moreover,

Mr. Sperling never told Ms. Boyd that he had received the records from UMMC, let alone

that he was in the process of reviewing them and deciding how best to use them to her

advantage with MAIF.



                                               33
       We conclude that the record of Mr. Sperling’s actions and inactions with respect to

Ms. Boyd’s medical records provides clear and convincing evidence of a lack of diligence.

To begin with, it is difficult to understand why Mr. Sperling waited more than two months

from MAIF’s request to ask Ms. Boyd for her child’s date of birth for purposes of

requesting the pertinent medical records, despite an email from MAIF on January 9, 2018,

asking Mr. Sperling for an update. After Ms. Boyd provided her child’s date of birth to Mr.

Sperling on January 31, 2018, almost another month went by before Mr. Sperling’s firm

requested any medical records. And, after Jai informed Mr. Sperling’s office on March 30,

2018, that Ms. Boyd’s obstetrical records were located at UMMC, Mr. Sperling’s office

waited almost another two weeks to send a request to UMMC for the records. Meanwhile,

MAIF had sent Mr. Sperling a follow-up letter on March 12, 2018, requesting Ms. Boyd’s

prior obstetrical records.

       Although the record does not indicate the date that Mr. Sperling actually received

the UMMC records that were printed out on April 19, 2018, the record reflects that Mr.

Sperling’s office contemplated the possibility of Mr. Sperling picking up records relating

to Ms. Boyd’s prior childbirth when they were ready. Thus, Mr. Sperling either had or

should have had the records in his possession for at least a few weeks prior to his

suspension. In any event, Ms. Boyd’s records were in Mr. Sperling’s file when Ms. Boyd

retrieved the file from Mr. Sperling’s office. However, Mr. Sperling did not discuss the

status of the case with Ms. Boyd, including that he had received the medical records MAIF

had requested, but had not yet provided them to MAIF. Had Mr. Sperling imparted this

information to Ms. Boyd, Ms. Boyd could have considered whether to continue pursuing

                                            34
settlement with MAIF with the medical records in hand, either with Mr. Sperling as her

attorney following the completion of his suspension, or through new counsel.

       For these reasons, we overrule Mr. Sperling’s exception regarding the hearing

judge’s Rule 1.3 conclusion with respect to Ms. Boyd’s medical records.

       Violations of Rule 1.4

       Rules 1.4(a)(2) and (b) respectively require an attorney to “keep the client

reasonably informed about the status of the matter” and to “explain a matter to the extent

reasonably necessary to permit the client to make informed decisions regarding the

representation.” The hearing judge concluded that Mr. Sperling violated Rule 1.4 by: (1)

never discussing the contents of the complaint with his clients, showing the complaint to

them, or providing them with a copy of the complaint; (2) never explaining to the clients

why he listed damages in excess of $75,000.00 for each of them in the complaint; (3) never

“discuss[ing] the legal process with them”; (4) never advising them that the court had

issued a Notice of Contemplated Dismissal due to the lack of service on Ms. LaPlante; and

(5) failing to convey MAIF’s second settlement offer to the clients. Mr. Sperling excepts

to all of these conclusions, which we now discuss in turn.

              a. Failure to Discuss, Show, and Provide Copies of the Complaint

       The record reflects that Mr. Sperling frequently communicated with Ms. Boyd and

Mr. Bailey about their matters over the two-and-a-half years that he represented them,

although there were a few stretches of time when Mr. Sperling was less communicative, at

least with Ms. Boyd. Regardless, Mr. Sperling contends that, in light of the overall level of

communication between him and the clients, the hearing judge erred in concluding that Mr.

                                             35
Sperling violated Rule 1.4 by failing to discuss the contents of the complaint with the

clients and by failing to show them the complaint or to provide them with copies of it.

       We conclude that Mr. Sperling did not violate Rule 1.4 through these inactions. In

some instances, it may constitute a violation of Rule 1.4 not to provide a copy of a filed

complaint to one’s client. If there was evidence that either Ms. Boyd or Mr. Bailey had

ever asked Mr. Sperling for a copy of the complaint, his failure to comply with such a

request might constitute a violation of the rule. However, Ms. Boyd and Mr. Bailey never

asked Mr. Sperling to show them the complaint or to send them a copy of it. Moreover, in

the context of this particular complaint, which straightforwardly alleged negligence on the

part of Ms. LaPlante, we conclude that Mr. Sperling was not required under Rule 1.4 on

his own initiative to discuss the specific contents of the complaint with the clients in order

to keep them reasonably informed about the status of the case or to allow them to make

informed decisions regarding the representation. At some point during litigation, it may be

advisable or even necessary to provide one’s clients with a copy of the complaint in which

they are named as plaintiffs, and/or to discuss some of the specific allegations contained in

the complaint. There is no evidence in the record to suggest that Ms. Boyd or Mr. Bailey

was prejudiced in any respect by virtue of the fact that Mr. Sperling did not provide them

with specifics concerning the complaint, or with a copy of the complaint itself, prior to the

termination of his representation. For these reasons, we sustain Mr. Sperling’s exception

on this point.




                                             36
              b. Failure to Explain the $75,000 Damages Amount

       For the same reasons, we sustain Mr. Sperling’s exception to the hearing judge’s

conclusion that Mr. Sperling violated Rule 1.4 by not explaining to Ms. Boyd and Mr.

Bailey why he alleged damages in excess of $75,000 for both of them in the complaint.

There is no allegation or evidence that the prayer of relief in excess of $75,000 for both

clients prejudiced the clients in any respect. In the circumstances of this case, we do not

believe that Mr. Sperling was required to explain to his clients why he thought that this

prayer for relief was appropriate.

              c. Failure to Discuss “the Legal Process” with the Clients

       We also sustain Mr. Sperling’s exception to the hearing judge’s conclusion that he

violated Rule 1.4 by “never discuss[ing] the legal process” with Ms. Boyd and Mr. Bailey.

To the contrary, the record reflects that Mr. Sperling communicated on multiple occasions

with Ms. Boyd and Mr. Bailey about the case and the legal process that was occurring or

would occur as he represented them.

              d. Failure to Advise the Clients of the Dismissal Due to Lack of Service

       The hearing judge concluded that Mr. Sperling also violated Rule 1.4 by failing to

tell Ms. Boyd and Mr. Bailey that the circuit court had issued a notice of contemplated

dismissal of their lawsuit due to the failure to serve Ms. LaPlante. In and of itself, the lack

of client notification of this particular event in the lawsuit did not violate Rule 1.4. After

receiving the notice of contemplated dismissal, Mr. Sperling sought and received a deferral

of dismissal of the lawsuit. In our view, it was reasonable for Mr. Sperling not to focus the



                                              37
clients on the notice of contemplated dismissal, given Mr. Sperling’s decision to move to

defer dismissal and given the circuit court’s grant of the motion to defer dismissal.

       However, we are troubled by the clients’ testimony that they were not aware of the

subsequent dismissal of their case due to the failure to serve Ms. LaPlante. Perhaps

anticipating this concern, Mr. Sperling contends in his exceptions that the hearing judge

“committed error when he concluded the clients were unaware or did not understand the

case had been dismissed without prejudice.” However, the hearing judge credited the

clients’ testimony, and rejected Mr. Sperling’s testimony, on this point. Once again, we

will not disturb this credibility determination.17


       17
          The dissent reads the hearing judge’s opinion as not finding that Mr. Sperling
failed to tell the clients that the case had been dismissed without prejudice. Although the
hearing judge based his conclusion of a Rule 1.4 violation on Mr. Sperling’s failure to tell
the clients that the circuit court had issued a notice of contemplated dismissal, in his
findings of fact the hearing judge found that Mr. Sperling also did not tell the clients that
the case was dismissed. See page 9 supra (quoting the hearing judge’s findings of fact:
“Respondent testified that he informed Boyd and Bailey of the dismissal and discussed the
meaning and significance with them. Again, this court finds such testimony to be in direct
conflict with the credible testimony of Boyd and Bailey that Respondent never advised
them of the dismissal and that they were under the impression that the case was active.”).
Ms. Boyd testified unequivocally that Mr. Sperling did not tell her the case was dismissed.
The hearing judge was permitted to credit this testimony and to discredit Mr. Sperling’s
testimony that he told Ms. Boyd about the dismissal.

        The hearing judge also was permitted to credit Mr. Bailey’s testimony that Mr.
Sperling did not tell him about his failure to serve Ms. LaPlante and the resulting dismissal
of the case. Mr. Bailey testified as follows:

       Q: What, if any, discussion did you have with Mr. Sperling about serving
       process on the at fault driver in your lawsuit?
       A: I didn’t know the at fault driver had to be there or had to be served when
       they were doing that.
       ….

                                              38
       Mr. Sperling alternatively argues that, regardless of any failure on his part to tell the

clients that the case was dismissed due to failure to serve Ms. LaPlante, his inaction did

not prevent the clients from making informed decisions about their cases. We disagree.

Although an attorney is not required to tell his clients about every ultimately insignificant

bump in the road in a case, there are some things that an attorney must communicate, given

the case’s and the clients’ particular circumstances. It may be that an attorney does not

have to tell a client about a dismissal without prejudice in every instance. For example, if

a case is dismissed with leave to amend, and the attorney for the plaintiff files a timely

amended complaint that allows the case to proceed, it may not matter whether the attorney

has told the clients about the dismissal of the prior complaint. Here, however, we believe




       Q: … [A]t any point in time during the representation, did Mr. Sperling have
       any discussion with you about having trouble locating the at fault driver?
       A: No.
       Q: At any time during the representation did Mr. Sperling explain to you that
       he was unable to serve process on the at fault driver?
       A: No.
       ….
       Q: Did Mr. Sperling at any time inform you that your lawsuit had been
       dismissed?
       A: No.
       Q. So in December of 2017, which is the date of [the] order [of dismissal],
       what did you understand the status of the case to be?
       A. I was under the assumption that it was still going on.

       When asked what he meant when he said he assumed the case “was still going on,”
Mr. Bailey replied: “I figured that he was, you know, put it back into the Circuit Court or
doing -- hoping to get us a larger amount from the five hundred dollars.” The dissent
interprets this statement as Mr. Bailey testifying that he understood at the time that the case
had been dismissed. In our view, the hearing judge was not required to adopt this
interpretation. We defer to the hearing judge’s resolution of any conflicts in Mr. Bailey’s
testimony.
                                              39
the circuit court’s dismissal of the lawsuit for failure to serve Ms. LaPlante was a case

development that Mr. Sperling needed to communicate to his clients. Had they known of

the dismissal in December 2017, Ms. Boyd and Mr. Bailey might have approached the

period of January-June 2018 in a different manner. That is, had they known that vindicating

their rights in court seemingly had become a less realistic option, the clients might have

pushed Mr. Sperling to settle their cases with MAIF with more urgency. Of course, we do

not know how things would have turned out had Mr. Sperling informed Ms. Boyd and Mr.

Bailey prior to his suspension that the case had been dismissed without prejudice in

December 2017. But we do not need a crystal ball to determine that Ms. Boyd and Mr.

Bailey may well have fared better in their cases if Mr. Sperling had informed them of the

problems he encountered attempting to serve Ms. LaPlante, which had led to the dismissal

of the case. In any event, the clients needed to know about these developments in order to

make reasonable decisions about how to proceed with their claims. For these reasons, we

overrule Mr. Sperling’s exception on this point, and conclude that Mr. Sperling’s failure to

communicate these specific case developments to Ms. Boyd and Mr. Bailey violated Rules

1.4(a)(2) and (b).

              e. Failure to Convey MAIF’s Second Settlement Offer

       Having overruled Mr. Sperling’s exception to the Rule 1.1 and 1.3 violations based

on his failure to convey MAIF’s second settlement offers to Ms. Boyd and Mr. Bailey, we

also overrule Mr. Sperling’s exception to the hearing judge’s conclusion that he violated

Rule 1.4 by this omission. See AGC v. Harris, 366 Md. 376, 399 (2001) (attorney violated

Rule 1.4 by failing to convey a $1,000 settlement offer made by an insurance company);

                                            40
AGC v. Steinberg, 395 Md. 337, 363-64 (2006) (attorney violated Rule 1.4 by informing

one client, but not his other client, about a settlement offer).

       Violation of Rule 8.1(a)

       The hearing judge concluded that Mr. Sperling violated Rule 8.1(a) when he

submitted his written responses to Bar Counsel’s inquiries concerning Ms. Boyd’s and Mr.

Bailey’s complaints. In his letters to Bar Counsel, both dated August 9, 2018, Mr. Sperling

wrote that the cases were “in the process of being fully and properly litigated when [he]

was suspended.” The hearing judge concluded that Mr. Sperling “knowingly made a false

statement of a material fact” to Bar Counsel by including this sentence in the letters,

because at the time Mr. Sperling submitted the letters, he “knew that the case had been

dismissed, albeit without prejudice.” The hearing judge continued: “More importantly,

[Mr. Sperling] knew that he had been discharged by Boyd and Bailey. In fact, at that time

the case could not be ‘fully and properly litigated’ by [Mr. Sperling], as he was under

suspension.”

       Taking these conclusions in reverse order, we observe that the hearing judge failed

to note that Mr. Sperling limited his description of the lawsuit being “fully and properly

litigated” to the point of time immediately before his suspension. At that time, he had not

yet been discharged by Ms. Boyd and Mr. Bailey, and of course, prior to his suspension

there was no bar to Mr. Sperling continuing to represent Ms. Boyd and Mr. Bailey in their

efforts to obtain compensation for the accident caused by Ms. LaPlante.

       Thus, the only possible basis for the Rule 8.1(a) violation is the statement that Mr.

Sperling was “fully and properly litigat[ing]” the case as of the date of his suspension. We

                                              41
do not believe that this statement can form the basis of a Rule 8.1(a) violation. Although

the case had been dismissed without prejudice, it is clear from the record that Mr. Sperling

continued to work on the case, at least to some extent, following the dismissal. Whether

his efforts were “full” and/or “proper,” as he described them in the letters to Bar Counsel,

seems more a matter of opinion than fact. Although “litigated” could be read to mean that

the case was then presently the subject of a pending complaint in court, that word is broad

enough also to describe Mr. Sperling’s efforts after the dismissal. Moreover, Bar Counsel

could easily determine through inspection of the docket that the case had been dismissed

without prejudice in December 2017. We cannot conclude by clear and convincing

evidence that Mr. Sperling attempted to deceive Bar Counsel that the case was the subject

of a pending complaint at the time of his suspension.

       For these reasons, we sustain Mr. Sperling’s exception to the hearing judge’s

conclusion regarding Rule 8.1(a).

       Violation of Rule 8.4(a)

       It is not clear from the hearing judge’s conclusions of law whether he found a

violation of Rule 8.4(a). However, this is not a matter of debate, as we have concluded that

Mr. Sperling violated one or more of the other rules of professional conduct. Rule 8.4(a)

makes it a violation to violate another rule of professional conduct. Accordingly, we

conclude that Mr. Sperling violated Rule 8.4(a).

       Violation of Rule 8.4(c)

       In the section of his opinion discussing aggravating factors, the hearing judge stated:

“The court further finds that Respondent was dishonest by not informing his clients of an

                                             42
increased settlement offer, and that [sic] the reason for the dismissal of their case before

the Circuit Court.” As discussed above, we interpret this statement as the hearing judge’s

conclusion that Mr. Sperling violated Rule 8.4(c) when he failed to inform his clients of

these matters. However, we do not believe that Mr. Sperling’s failure to advise Ms. Boyd

and Mr. Bailey of the second settlement offer and of the reason for the dismissal of their

case in the circuit court can form the basis of a Rule 8.4(c) violation. There is no evidence

in the record to suggest that Mr. Sperling made any misrepresentations to the clients

concerning these matters. The clients testified that Mr. Sperling never told them about the

second settlement offer and never told them that the case had been dismissed. They did not

testify that Mr. Sperling affirmatively told them that MAIF made only one settlement offer

or that the case was not dismissed. Thus, we find no Rule 8.4(c) violation in this case.18

       Violation of Rule 8.4(d)

       Mr. Sperling excepts to the hearing judge’s conclusion that he violated Rule 8.4(d),

arguing that his violations of the rules requiring competence, diligence, and reasonable

communication do not show that he engaged in conduct that is prejudicial to the

administration of justice. We disagree.

       As discussed above, Mr. Sperling’s violations negatively affected Ms. Boyd’s and

Mr. Bailey’s efforts to obtain compensation for the injuries they suffered as a result of the

car accident. Thus, Mr. Sperling’s failures were prejudicial to the administration of justice


       18
          Bar Counsel did not file an exception to the hearing judge’s failure to find a Rule
8.4(c) violation based on Mr. Sperling’s characterization of the lawsuit as “pending” in his
June 3, 2018 letters to Ms. Boyd and Mr. Bailey.

                                             43
in Ms. Boyd’s and Mr. Bailey’s case. In addition, when an attorney’s incompetence, lack

of diligence, and failure to communicate causes his clients to be worse off than they would

have been had they retained another attorney, those failures bring disrepute to the legal

profession, thereby violating Rule 8.4(d). See AGC v. Chanthunya, 446 Md. 576, 602-03

(2016) (an attorney can violate Rule 8.4(d) by violating Rules 1.1, 1.3, and 1.4); AGC v.

Park, 427 Md. 180, 194 (2012) (“Respondent’s failure to pursue [his client]’s applications

diligently and competently, as well as his failure to maintain sufficient communication with

[his client], as demonstrated by our conclusion that Respondent violated [Rules] 1.1, 1.3,

and 1.4, constitutes conduct that brings disrepute to the legal profession, in violation of

[Rule] 8.4(d).”).19

   D. Aggravating and Mitigating Factors

       Bar Counsel has the burden of proving the existence of aggravating factors by clear

and convincing evidence. AGC v. Edwards, 462 Md. 642, 708 (2019). Mr. Sperling must

prove the presence of mitigating circumstances by a preponderance of the evidence. Id.

(citation omitted).

       1. Aggravating Factors

       We have recognized the following aggravating factors that, if found, are relevant to

the appropriate sanction:



       19
          To the extent the hearing judge based his conclusion regarding Rule 8.4(d) on his
finding that Mr. Sperling’s “response to inquiries from his clients and representatives from
MAIF can be described as inconsistent, at best,” we disagree that this finding supports a
violation of Rule 8.4(d) by clear and convincing evidence. We overrule the remainder of
Mr. Sperling’s exceptions to the hearing judge’s conclusions regarding Rule 8.4(d).
                                            44
       (1) prior attorney discipline; (2) a dishonest or selfish motive; (3) a pattern
       of misconduct; (4) multiple violations of the [Rules]; (5) bad faith obstruction
       of the attorney discipline proceeding by intentionally failing to comply with
       the Maryland Rules or orders of this Court or the hearing judge; (6)
       submission of false evidence, false statements, or other deceptive practices
       during the attorney discipline proceeding; (7) a refusal to acknowledge the
       misconduct’s wrongful nature; (8) the victim’s vulnerability; (9) substantial
       experience in the practice of law; (10) indifference to making restitution or
       rectifying the misconduct’s consequences; (11) illegal conduct, including
       that involving the use of controlled substances; and (12) likelihood of
       repetition of the misconduct.

Sperling & Sperling, 459 Md. at 275.

              a. Mr. Sperling’s Exceptions to the Aggravating Factor of Prior
                 Disciplinary Offenses

       The hearing judge found one aggravating factor: prior attorney discipline. As

discussed above, this Court suspended Mr. Sperling from the practice of law for 90 days

as of May 21, 2018, for violations of the rules of professional conduct resulting from Mr.

Sperling’s failure to safeguard funds in an attorney trust account held by the Sperling Law

Office and his failure to supervise the work of Jonathan Sperling (a suspended attorney) at

that firm. See id. at 212, 237-40, 244-49, 281. In addition, on June 29, 2018, under

Maryland Rule 19-717, the AGC issued a public reprimand to Mr. Sperling in connection

with violations of Rule 1.7, Rule 8.1(b), and Rule 8.4(d).

       Mr. Sperling excepts to this aggravating factor on two grounds.

                     i.     Consideration of Mr. Sperling’s Prior Public Reprimand

       First, Mr. Sperling argues that we should not consider his prior public reprimand in

determining whether the aggravating factor of prior attorney discipline is present, because

Bar Counsel did not introduce evidence of the reprimand at the hearing and the hearing


                                             45
judge, therefore, did not consider it. Mr. Sperling cites no authority for this proposition.

Although, in general, we confine our review to matters in the record before the hearing

judge, we may take judicial notice of facts outside the record before a hearing judge in an

attorney grievance case, where appropriate under Maryland Rule 5-201.20 See AGC v.

Davy, 435 Md. 674, 683 n.2 (2013); see also AGC v. Pinno, 437 Md. 70, 75 n.3 (2014);

Steinberg, 395 Md. at 356. In AGC v Woolery, 462 Md. 209 (2018), as in this case, Bar

Counsel asked this Court to take judicial notice of a prior reprimand that the AGC had

issued to the respondent by way of a letter. Id. at 251-52. We took judicial notice of the

prior Commission reprimand in discussing the aggravating factor of prior attorney

discipline, id., and referred to it in discussing the appropriate sanction for that attorney. Id.

at 256.

          Similarly, without referring to judicial notice, we effectively took judicial notice of

a prior public reprimand in AGC v. Bleecker, 414 Md. 147 (2010). In that case, the hearing

judge found that the respondent had established the mitigating factor of the absence of prior

discipline because the respondent had “no prior public disciplinary record.” Id. at 168 n.14.

Bar Counsel excepted to this mitigating factor, id., and attached to its exceptions a copy of

a prior public reprimand that the AGC had issued to the respondent in 2003. In oral

argument in that case, the respondent’s counsel stated that the respondent did not dispute




          20
         Maryland Rule 5-201(b)(2) allows this Court to take judicial notice of a fact that
is “not subject to reasonable dispute in that it is … capable of accurate and ready
determination by resort to sources whose accuracy cannot reasonably be questioned.”
                                                46
having received the prior public reprimand. This Court sustained Bar Counsel’s exception,

id., and referred to the prior reprimand as an aggravating factor. Id. at 177.

       It is preferable for Bar Counsel to introduce evidence of all prior attorney discipline

of which Bar Counsel is aware at the evidentiary hearing so that the hearing judge may

consider such evidence when making findings concerning aggravating factors. However,

if Bar Counsel misses a prior instance of attorney discipline at the time of the hearing, or

for any other reason does not make an instance of prior attorney discipline a matter of

record before a hearing judge, Bar Counsel’s omission at the earlier stage in the case does

not preclude us from considering the prior attorney discipline as an aggravating factor.

Ultimately, our mandate is to protect the public. This requires us to consider all prior

instances of discipline in an attorney’s record to the extent there are reliable records

available to us concerning such offenses.

       On August 29, 2018, Bar Counsel sent the Clerk of this Court a copy of the

Commission’s public reprimand of Mr. Sperling and asked the Clerk to forward the

reprimand to the National Lawyer Regulatory Data Bank of the American Bar Association

under the terms of Maryland Rule 19-707(e). The letter of reprimand that the AGC sent to

this Court is a reliable record of this instance of prior discipline. Mr. Sperling does not

dispute that he received this public reprimand in 2018. For these reasons, as in Woolery

and Bleecker, we take judicial notice of the prior public reprimand and will consider its

significance with respect to the aggravating factor of prior attorney discipline and the

proper sanction in this case.



                                             47
                     ii.     Timing and Nature of Mr. Sperling’s Prior Disciplinary
                             Offenses

       Next, Mr. Sperling excepts to the hearing judge’s finding of the aggravating factor

of prior attorney discipline. He contends that we may not consider his prior disciplinary

offenses as an aggravating factor because his violations of Rules 1.1, 1.3, and 1.4 occurred

before the imposition of any prior discipline and because his prior offenses involved

different types of misconduct than in this case. These contentions lack merit.

       We draw our list of recognized aggravating factors from Standard 9.22 of the

Standards for Imposing Lawyer Sanctions, which the American Bar Association adopted

in 1986 and last amended in 1992 (the “ABA Standards”). See, e.g., Bleecker, 414 Md. at

176-77. The ABA Standards treat “prior attorney discipline” as a general aggravating factor

in Standard 9.22 differently than they do in instances where an attorney violates a rule of

professional conduct after having been disciplined for the same or similar misconduct.

With respect to the latter, the ABA Standards set forth specific standards, 8.0 through 8.4,

which suggest particular sanctions depending on the extent of the prior discipline:

       8.0 Prior Discipline Orders
       Absent aggravating or mitigating circumstances, … the following sanctions
       are generally appropriate in cases involving prior discipline.

       8.1 Disbarment is generally appropriate when a lawyer:
           (a) intentionally or knowingly violates the terms of a prior disciplinary
               order and such violation causes injury or potential injury to a client,
               the public, the legal system, or the profession; or
           (b) has been suspended for the same or similar misconduct, and
               intentionally or knowingly engages in further similar acts of
               misconduct that cause injury or potential injury to a client, the public,
               the legal system, or the profession.



                                              48
       8.2 Suspension is generally appropriate when a lawyer has been
       reprimanded for the same or similar misconduct and engages in further
       similar acts of misconduct that cause injury or potential injury to a client,
       the public, the legal system, or the profession.

       8.3 Reprimand is generally appropriate when a lawyer:
           (a) negligently violates the terms of a prior disciplinary order and such
               violation causes injury or potential injury to a client, the public, the
               legal system, or the profession; or
           (b) has received an admonition for the same or similar misconduct and
               engages in further similar acts of misconduct that cause injury or
               potential injury to a client, the public, the legal system, or the
               profession.

       8.4 An admonition is generally not an appropriate sanction when a lawyer
       violates the terms of a prior disciplinary order or when a lawyer has engaged
       in the same or similar misconduct in the past.

(emphasis added).

       With respect to the former, ABA Standards 9.2, 9.21, and 9.22 address “aggravating

circumstances” and list “prior disciplinary offenses” as one of several “[f]actors which may

be considered in aggravation.” ABA Standards 9.2, 9.21 and 9.22(a).

       The ABA Standards’ general reference to “prior disciplinary offenses” as an

aggravating circumstance in Standard 9.22(a) and the specific references in Standards 8.0

through 8.4 to violations for the same or similar misconduct that was the subject of a prior

disciplinary sanction, indicate that “prior disciplinary offenses” in Standard 9.22(a) does

not refer only to those prior offenses that are followed by the same or similar acts of

misconduct. In other words, while all prior disciplinary offenses are aggravating

circumstances under Standard 9.22(a), those prior disciplinary offenses that are followed

by “similar acts of misconduct that cause injury or potential injury to a client” are

particularly aggravating and therefore form the basis for a presumptive sanction under

                                             49
Standards 8.0 through 8.4. Thus, Mr. Sperling is incorrect when he contends that his prior

disciplinary offenses are not aggravating circumstances because the acts that make out his

current violations preceded the imposition of sanctions in the prior disciplinary matters and

because the current violations are based on misconduct that is not similar to the misconduct

that resulted in the prior sanctions.

       The cases upon which Mr. Sperling relies are not to the contrary. In Hodes, we

explained that we “look to ‘the presence or absence of mitigating factors and the prior

disciplinary history of the attorney ... particularly as it reveals the presence or absence of

misconduct of the same, or similar, kind to that being addressed.’” 441 Md. at 206 (quoting

AGC v. McCulloch, 404 Md. 388, 402 (2008)). The word “particularly” is consistent with

our interpretation of the ABA Standards. While prior discipline is particularly problematic

if the attorney committed the same or similar misconduct after being sanctioned, it does

not follow that a prior disciplinary offense has no aggravating value unless it relates to the

same or similar misconduct found in the case under review and unless the prior sanction

was imposed before the attorney committed the acts that form the basis for the new

violation(s).

       In AGC v. Mixter, 441 Md. 416 (2015), at the outset of our discussion of aggravating

factors, we summarized the several aggravating circumstances set forth in ABA Standard

9.22 that were present in Mixter’s case, including that “Mixter had previously been

reprimanded for abusive discovery tactics, some of which have been replicated in this case,

which include acts after 2008, when Mixter was previously sanctioned.” Id. at 528.

However, in our subsequent specific finding regarding the aggravating factor of “prior

                                             50
disciplinary offenses” set forth in ABA Standard 9.22(a), we said only that this

circumstance was “present here, because Mixter received a reprimand, by consent, from

this Court for Rule 3.2 and 8.4(d) violations in 2008.” Id. We do not read Mixter to suggest

that, if Mixter had previously been reprimanded for a Rules violation that he had not

“replicated” in the case under review, or if his reprimand had been imposed after he

committed the acts at issue in the case under review, we would not have considered such a

prior sanction as an aggravating factor.

       For the same reason, Mr. Sperling’s citation of the pre-ABA Standards case of

Maryland State Bar Assn. v. Phoebus, 276 Md. 353 (1975), misses the mark. In Phoebus,

this Court observed that, despite the respondent’s suspensions in 1966 and 1971, he had

run afoul of the rules of professional conduct yet again by neglecting several clients’ cases

in 1973-74. In explaining why the Court was disbarring the respondent for having

neglected his clients’ cases, the Court stated: “It is apparent that the prior sanctions – by

way of suspensions – did not succeed in imparting to him an appreciation of the seriousness

of the duties an attorney owes his clients. Such sanctions obviously were ineffective in

undertaking to cure the evil of his prior proven neglect, and failed to persuade him to reform

his ways and to conform his conduct to the standards demanded of the profession.” Id. at

365. In essence, Phoebus applied the logic of ABA Standard 8.1(b) more than a decade

before the adoption of the ABA Standards. Having previously suspended Phoebus for client

neglect, this Court held that Phoebus’s subsequent violation of the same rule of

professional conduct warranted disbarment. However, it does not follow that, if Phoebus’s

only disciplinary sanction had been imposed earlier in 1975 and/or was based on

                                             51
misconduct that did not involve client neglect, the Court would not have considered such

a hypothetical prior offense in determining a proper sanction. Perhaps in such a

hypothetical situation, the sanction would have been something short of disbarment.

However, nothing in Phoebus or any subsequent case suggests that this Court would have

declined to consider such a prior sanction as an aggravating factor. Indeed, in numerous

cases decided after Phoebus and the advent of the ABA Standards, we have found the

aggravating factor of prior attorney discipline to be present where the misconduct that led

to the prior sanction was different in kind from the misconduct found in the case under

review. See, e.g., AGC v. Ambe, 466 Md. 270, 300 (2019); AGC v. Bell, 432 Md. 542, 560

(2013); AGC v. Coppock, 432 Md. 629, 648 (2013); AGC v. Monfried, 368 Md. 373, 396

(2002).

       We have also considered a prior disciplinary offense as an aggravating factor, where

the sanction for the prior offense was imposed after the attorney performed the acts at issue

in the case under review. See AGC v. Lawson, 428 Md. 102, 105, 117 (2012) (attorney had

been suspended in 2007 for attempting to increase a fee by threatening withdrawal after

beginning representation of a client; in 2012, this Court disbarred the attorney for other

fee-related misconduct that he committed before his suspension, explaining that “[t]he

current case merely demonstrates to a fuller extent the seriousness of [the attorney’s]

ethical difficulties”); AGC v. Whitehead, 405 Md. 240, 263-64 (2008) (attorney had been

suspended indefinitely in 2006 for failure to obtain the requisite court approval before

paying himself legal fees; in 2008, this Court noted the prior suspension as an aggravating

factor and disbarred the attorney for misappropriation of funds when acting as the

                                             52
conservator of an estate from 1999 to 2003); AGC v. Jacobs, 459 Md. 291, 307-08 (2018)

(attorney was reprimanded in 2015 for multiple rules violations stemming from two matters

that both involved failing to serve a defendant and failing to communicate with his client;

in 2018, this Court noted the prior reprimand as an aggravating factor in a case involving

similar conduct that occurred prior to the 2015 reprimand).

       Mr. Sperling cites no case in which we have declined to find the aggravating factor

of a prior disciplinary offense, where the attorney’s prior sanction was for acts that were

different in kind from the misconduct found to have occurred in the case under review, or

where the prior sanction was imposed after the last act that contributed to the violation in

the pending case. Nor do we believe that we should adopt the limitations that Mr. Sperling

urges. ABA Standard 9.22(a) does not place any limit on the timing or nature of a prior

disciplinary offense in order for it to be considered an aggravating factor. As we have stated

above, a prior disciplinary offense may be particularly aggravating when the case currently

under review involves conduct committed after the imposition of the prior sanction and

involves the same or similar kinds of misconduct. Conversely, a prior disciplinary sanction

for a different type of misconduct imposed after the attorney has committed the acts

constituting the current violation(s) may be minimally aggravating. Where appropriate, this

Court reviews the facts and circumstances concerning prior discipline to determine how

much weight to give such a prior offense in arriving at an appropriate sanction. We

undertake that analysis below.

       In sum, we overrule Mr. Sperling’s exception to the hearing judge’s finding of the

aggravating factor of prior disciplinary offenses.

                                             53
              b. Bar Counsel’s Exceptions to the Hearing Judge’s Failure to Find
                 Additional Aggravating Factors

       Bar Counsel requests that we find the existence of several additional aggravating

factors that the hearing judge did not identify in his opinion: (1) dishonest or selfish motive;

(2) pattern of misconduct; (3) multiple offenses; (4) submission of false evidence during

the disciplinary process; (5) substantial experience in the practice of law; and (6) refusal to

acknowledge the wrongful nature of the conduct.

       We overrule Bar Counsel’s exception to the hearing judge’s failure to find a

dishonest or selfish motive. There is no evidence that Mr. Sperling profited financially

from his representation of Ms. Boyd and Mr. Bailey. To the contrary, the record reflects

that Mr. Sperling lost money on their portion of the case, as he had to pay for medical

records and other expenses that he did not recoup by way of a recovery on behalf of those

clients.

       We also overrule Bar Counsel’s exception regarding a pattern of misconduct. This

aggravating factor “applies when an attorney’s behavior shows a pattern of inappropriate

conduct, as evinced by multiple violations over time, or a series of acts with one goal.”

Sperling & Sperling, 459 Md. at 276. The violations in this case emanated from Mr.

Sperling’s lapses of competence, diligence, and communication relating to one lawsuit

(albeit relating to two of the three clients he represented in the lawsuit). Compare

Chanthunya, 446 Md. at 607 (finding pattern of misconduct present where the attorney

engaged in similar misconduct in representing two clients in different matters). Although

an attorney can engage in a pattern of misconduct through acts undertaken in a single


                                              54
matter, in this case Mr. Sperling did not engage in a series of intentional, affirmative acts

of misconduct in furtherance of a wrongful goal. Compare AGC v. Coppola, 419 Md. 370,

406 (2011) (finding pattern of misconduct where attorney engaged in a series of acts of

misconduct to accomplish the goal of changing a hospitalized and unconscious person’s

estate plan, including obtaining multiple forged or false signatures and attestations,

notarizing multiple false and fraudulent documents, and directing an employee to record a

fraudulent deed in county land records). In Sperling & Sperling, we overruled Bar

Counsel’s exception to the hearing judge’s failure to find that this aggravating factor

applied to Mr. Sperling, whose “misconduct stem[med] not from a pattern of acts, but

inattentiveness.” 459 Md. at 276. The same is true in this case.

       We agree with Bar Counsel that the aggravating factor of multiple violations of the

rules of professional conduct is present. Mr. Sperling violated Rules 1.1, 1.3, 1.4, and 8.4(d)

in relation to four distinct lapses: (1) his failure to take steps to serve Ms. LaPlante after

the circuit court granted his motion to defer dismissal; (2) his failure to inform the clients

that the case had been dismissed without prejudice due to lack of service on Ms. LaPlante;

(3) his failure to convey MAIF’s second settlement offer to the clients; and (4) his failure

to provide Ms. Boyd’s medical records to MAIF. This is sufficient to constitute multiple

violations of the rules for purposes of this aggravating factor. See Chanthunya, 446 Md. at

607 (finding aggravating factor of multiple violations where the attorney violated Rules

1.1, 1.3, 1.4, and 8.4(d) with respect to two clients’ matters); Mixter, 441 Md. at 530

(“Factor (d), ‘multiple offenses,’ is implicated when an attorney violates multiple

disciplinary rules.”) (citation omitted).

                                              55
       We overrule Bar Counsel’s exceptions regarding the submission of false evidence

during the disciplinary process and refusal to acknowledge wrongdoing. Although the

hearing judge found certain parts of Mr. Sperling’s testimony to lack credibility, he made

no finding that Mr. Sperling intentionally lied or attempted to be deceptive in his testimony.

Moreover, in his testimony at the hearing, Mr. Sperling acknowledged that there was more

he could have done in his representation of the clients, and the hearing judge found the

mitigating factor of remorse. We defer to the hearing judge’s assessment of Mr. Sperling’s

state of mind. See AGC v. Framm, 449 Md. 620, 663 (2016) (determination of whether an

attorney has made a misrepresentation intentionally is “largely a matter of credibility. We

defer to the hearing judge’s determination in that respect, particularly when it comes to

assessing an attorney’s state of mind as to an intent to deceive.”) (internal quotation marks

and citation omitted).

       We sustain Bar Counsel’s exception to the hearing judge’s failure to find the

aggravating factor of substantial experience in the practice of law. Mr. Sperling was

admitted to the Maryland Bar in December 1996. As such, he had been practicing law for

19 years when he began his representation of Ms. Boyd and Mr. Bailey.

       In sum, we find that three aggravating factors exist in this case: (1) prior disciplinary

offenses; (2) multiple violations; and (3) substantial experience in the practice of law.

       2. Mitigating Factors

       We have previously listed relevant mitigating factors as including:

       absence of a prior disciplinary record; absence of a dishonest or selfish
       motive; personal or emotional problems; timely good faith efforts to make
       restitution or to rectify consequences of misconduct; full and free disclosure

                                              56
       to disciplinary board or cooperative attitude toward proceedings;
       inexperience in the practice of law; character or reputation; physical or
       mental disability or impairment; delay in disciplinary proceedings; interim
       rehabilitation; imposition of other penalties or sanctions; remorse; and
       finally, remoteness of prior offenses.

Hodes, 441 Md. at 209 (citation omitted).

       We interpret the hearing judge’s opinion as finding the presence of three mitigating

factors: absence of a dishonest or selfish motive; remorse; and good character. Mr. Sperling

excepts to the hearing judge’s failure to find several other mitigating factors, namely, full

and free disclosure to Bar Counsel or cooperative attitude toward the disciplinary

proceedings; remoteness of prior offenses; and the fact that his prior 90-day suspension

ended up being a 129-day suspension, based on his date of reinstatement.

       Mr. Sperling did not show by a preponderance of the evidence that he made full and

free disclosure to Bar Counsel or demonstrated a cooperative attitude toward the

disciplinary proceedings. Although we have overruled Bar Counsel’s exceptions to the

aggravating factor of submission of false evidence during the disciplinary process, it does

not follow that Mr. Sperling made full and free disclosure to Bar Counsel and/or

demonstrated a cooperative attitude toward the disciplinary proceedings. We view the

evidence concerning this factor as being in equipoise. Accordingly, we overrule Mr.

Sperling’s exception.

       We also overrule Mr. Sperling’s exception as to the remoteness of prior offenses. In

support of his exception, Mr. Sperling points to the lapse of time between the acts

underlying his violations relating to Ms. Boyd and Mr. Bailey (which occurred between

2016 and 2018) and the filing of the PDRA on June 11, 2019. However, the mitigating

                                             57
factor of remoteness of “prior offenses” refers to the remoteness of prior disciplinary

offenses, not the remoteness of the acts underlying the violations found in this case

measured against the filing of the PDRA. See Sperling & Sperling, 459 Md. at 277-78

(describing remoteness factor as pertaining to the “remoteness of prior violations of the

MLRPC”); see also ABA, Annotated Standards for Imposing Lawyer Sanctions 539-40

(2d ed. 2019) (discussing this mitigating factor). Mr. Sperling’s two prior disciplinary

sanctions, which were both imposed in 2018, are not “remote.”

       With respect to the effective length of Mr. Sperling’s prior suspension, Mr. Sperling

notes that, in opposing his petition for reinstatement at the conclusion of his 90-day

suspension, Bar Counsel stated that Ms. Boyd’s and Mr. Bailey’s complaints warranted

further investigation. According to Mr. Sperling, this resulted in his reinstatement 129 days

after the commencement of his suspension, as opposed to 90 days. At oral argument, Mr.

Sperling analogized this 39-day extension of his suspension to a period of “time served” –

i.e., when a criminal defendant receives credit toward his or her sentence based on the

amount of time the defendant spent in pretrial and/or presentencing custody. See, e.g., Bratt

v. State, 468 Md. 481, 499-500 (2020).

       Although Mr. Sperling correctly observes that the list of mitigating factors set forth

above is not exhaustive, see, e.g., AGC v. Sheridan, 357 Md. 1, 31 (1999), we decline to

consider his date of reinstatement as a mitigating factor for three reasons. First, the 39-day

“delay” of which Mr. Sperling complains was the result of the normal processing of a

petition for reinstatement where Bar Counsel had filed a timely objection. Under Maryland

Rule 19-751(c)(2), a petition for reinstatement following a suspension of six months or less

                                             58
may not be filed earlier than 10 days prior to the end of the period of suspension. Mr.

Sperling filed his petition for reinstatement 10 days prior to the end of his suspension

period. The petition attached Mr. Sperling’s required affidavit under Maryland Rule

19-742(c)(3) as well as other documents relating to the Boyd and Bailey complaints. Once

Mr. Sperling filed his petition, Bar Counsel had five days in which to file a timely

objection. Md. Rule 19-751(d). Bar Counsel was required to state any objection to the

petition “with particularity.” Id.

       With Mr. Sperling’s consent, Bar Counsel moved for, and this Court granted, a one-

week extension of time for Bar Counsel to file its response to Mr. Sperling’s petition for

reinstatement. That response, therefore, was due no later than August 22, 2018. Bar

Counsel filed its objections to the petition for reinstatement on that date. Bar Counsel’s

objections consisted of an 11-page memorandum and more than 100 pages of exhibits. As

explained above, Bar Counsel raised two distinct objections: (1) Mr. Sperling allegedly

had failed to provide Bar Counsel with full information about his attorney trust accounts

during the pendency of his suspension, which required further investigation; and (2) Ms.

Boyd’s and Mr. Bailey’s pending complaints also required further investigation. On

September 5, 2018, Mr. Sperling filed a 10-page reply to Bar Counsel’s objections, taking

issue with all of Bar Counsel’s contentions and arguing (among other points) that this Court

should grant Mr. Sperling’s petition for reinstatement, despite the pendency of the Boyd

and Bailey complaints.

       Because Bar Counsel filed a timely objection, the Clerk of this Court was required

to “refer the matter to the full Court for its consideration.” Md. Rule 19-751(e)(2). We take

                                             59
judicial notice of the fact that this Court’s monthly conference for September 2018

occurred on September 27, 2018. On September 28, 2018, we granted Mr. Sperling’s

petition for reinstatement over Bar Counsel’s objections.

       In light of the chronology recited above, we conclude that Mr. Sperling’s

reinstatement on September 28, 2018, was not unduly delayed. Mr. Sperling was not

entitled to resume the practice of law on the first day following the end of his suspension

period. See Md. Rule 19-751(b) (“An attorney subject to this Rule is not automatically

reinstated upon expiration of the period of suspension. An attorney is not reinstated until

the Court of Appeals enters an Order of Reinstatement.”). The 39-day period between the

end of the 90-day suspension period and the date this Court granted Mr. Sperling’s petition

for reinstatement was necessary for this Court to review, discuss, and rule on Mr. Sperling’s

petition.

       Second, Bar Counsel’s objections to the petition for reinstatement were based not

only on the Boyd/Bailey matter, but also on the asserted failure of Mr. Sperling to provide

information concerning his attorney trust account. Had Bar Counsel based its objections to

Mr. Sperling’s petition for reinstatement solely on the need to further investigate his

handling of his attorney trust account during the time of his suspension, we would not have

reinstated Mr. Sperling any sooner than we did.

       Third, we find Mr. Sperling’s analogy to “time served” to be inapt. Although Mr.

Sperling has cited cases from other jurisdictions where courts, in imposing suspensions on

attorneys, have stated that the attorneys would receive credit for the time they were

suspended on a temporary or interim basis while their disciplinary cases were adjudicated,

                                             60
see, e.g., Disciplinary Counsel v. Atway, 153 N.E.3d 79, 80 (Ohio 2020), Mr. Sperling was

not temporarily suspended pending the resolution of the instant allegations.

       In sum, the following mitigating factors are present in this case: absence of a

dishonest or selfish motive; remorse; and good character.

   E. Sanction

       We now consider the appropriate sanction to impose on Mr. Sperling for his

violations of Rules 1.1, 1.3, 1.4, 8.4(a), and 8.4(d). As we have previously stated:

       This Court sanctions a lawyer not to punish the lawyer, but instead to protect
       the public and the public’s confidence in the legal profession. This Court
       accomplishes these goals by: (1) deterring other lawyers from engaging in
       similar misconduct; and (2) suspending or disbarring a lawyer who is unfit
       to continue to practice law.

       In determining an appropriate sanction for a lawyer’s misconduct, this Court
       considers: (1) the [rules] that the lawyer violated; (2) the lawyer’s mental
       state; (3) the injury that the lawyer’s misconduct caused or could have
       caused; and (4) aggravating factors and/or mitigating factors.

Chanthunya, 446 Md. at 604 (citation omitted).

       Bar Counsel recommends that we disbar Mr. Sperling. In support of this sanction,

Bar Counsel asserts that Mr. Sperling’s misconduct is similar to the misconduct we

considered in Jacobs. In Jacobs, the attorney was retained to represent a client in a personal

injury case. After the attorney filed suit, the attorney was unable to serve the defendant,

leading to a dismissal of the case without prejudice. The attorney filed a motion to reopen

or defer dismissal, which was granted. The case was subsequently dismissed again. Jacobs,

459 Md. at 296-97. But, unlike this case, in Jacobs the statute of limitations ran on the

claim while the attorney still represented the client. Id. at 297. The same thing happened


                                             61
with respect to a second accident involving the same client. Id. at 298. In disbarring the

attorney, this Court considered the attorney’s prior reprimand and his actions to conceal

the status of the cases from the client, stating that “clients seek representation to have the

matters resolved, not to have them ignored.” Id. at 313.

       Here, Mr. Sperling did not ignore Ms. Boyd’s and Mr. Bailey’s case. And, unlike

the attorney in Jacobs, Mr. Sperling did not intentionally deceive the clients or Bar Counsel

about his conduct, nor did the statute of limitations run on the clients’ claims prior to Mr.

Sperling’s suspension and the clients’ termination of his representation. Notably, Mr.

Sperling filed a timely new complaint against Ms. LaPlante on behalf of only Ms. Davis at

the end of 2018.

       Bar Counsel also relies on AGC v. Johnson, 450 Md. 621 (2016), in which this Court

suspended an attorney for one year who violated Rules 1.3, 1.4, 1.16 (declining or

terminating representation), 8.1(b), and 8.4(d). Id. at 643-47. After the attorney was

retained to represent a client in a child support case, he failed to enter his appearance, failed

to timely file exceptions to the magistrate’s report, failed to refund the fee paid for the

exceptions, and failed to adequately communicate with his client. Id. at 631-33. After the

client filed a complaint with Bar Counsel, the attorney failed to respond to numerous

requests for information. Id. at 633-34. Mr. Sperling’s misconduct is less serious than that

of the attorney in Johnson. Among other things, Mr. Sperling was not as inattentive to his

clients’ case as was the attorney in Johnson, nor did Mr. Sperling fail to respond to Bar

Counsel’s requests for information. In addition, in Johnson, we noted the presence of six

aggravating factors and only one mitigating factor. Id. at 652-53.

                                               62
       Finally, Bar Counsel relies on AGC v. Kirwan, 450 Md. 447, 458 (2016), in which

this Court indefinitely suspended an attorney who violated Rules 1.1, 1.3, 1.4, 1.16, 8.1(b),

and 8.4(d). After being retained to represent a minor child in a personal injury matter, the

attorney failed to respond to numerous requests for information from the minor’s mother,

essentially abandoning the representation. See id. at 458-61. In addition, the attorney failed

to respond to Bar Counsel’s inquiries regarding the mother’s complaint. Id. at 462. Here,

while Mr. Sperling made several mistakes in the course of representing Ms. Boyd and Mr.

Bailey, he did not abandon their case. In addition, as stated above, Mr. Sperling did not

ignore Bar Counsel’s inquiries.

       Mr. Sperling contends that his conduct warrants a reprimand or, at most, a short

definite suspension. In support of his position that a reprimand is the appropriate sanction,

Mr. Sperling cites cases such as AGC v. Paul, 423 Md. 268 (2011). In Paul, we imposed a

public reprimand on Mr. Paul, who violated Rule 8.4(d) by cutting and pasting another

attorney’s signature onto a stipulation, which the other attorney had not authorized. Id. at

277. However, the paper that Mr. Paul filed did not prejudice any party, and Mr. Paul

served the other attorney with his filing. Id. In addition, the hearing judge found that Mr.

Paul’s misconduct was not willful, in that he honestly believed that he was legally

authorized to add the other attorney’s signature to the stipulation. As a result of his

misconduct, Mr. Paul was fired from his law firm. Id. at 292. The Court also noted that Mr.

Paul had “taken it upon himself to seek rehabilitation through ethics counseling” with two

seasoned attorneys, and that these “remedial actions dramatically reduce the likelihood that



                                             63
the conduct will be repeated.” Id. at 292-93. Finally, we noted that Mr. Paul had no record

of any prior disciplinary action. Id. at 293.

       Here, Mr. Sperling has established some mitigation, but not as much as Mr. Paul

did in his case. And, significantly, Mr. Paul’s case was his first disciplinary offense. This

case is Mr. Sperling’s third offense.

       Mr. Sperling also cites a number of cases in which this Court imposed short

suspensions. See, e.g., AGC v. Singh, 464 Md. 645 (2019) (60-day suspension for violations

of Rules 1.3, 1.4, 1.8, 1.15, 8.1(a), and 8.4(c)); AGC v. Thompson, 462 Md. 112 (2018)

(60-day suspension for violations of Rules 1.1, 1.3, 1.4, 8.1(a) and (b), and 8.4(c) and (d),

among others). However, in those cases, both attorneys had no prior history of discipline,

and there were other substantial mitigating factors as well as other considerations present

that warranted the sanctions we imposed. See Singh, 464 Md. at 681-82 (noting that the

attorney serves “a vulnerable class of clients of moderate means” in a practice largely

devoted to immigration law in Montgomery County, which has the largest number of

immigrants and the highest percentage of foreign-born residents in the State); Thompson,

462 Md. at 139 (inexperience in the practice of law, as well as the Court’s requirement that

the attorney complete a course emphasizing responsible maintenance of an attorney trust

account, which contributed to the Court’s determination that there was not a likelihood of

repetition of the violations).

       In addition to the cases the parties cited in their papers, we find Harris, Chanthunya,

and AGC v. Mooney, 359 Md. 356 (2000), to be instructive. In Harris, this Court

determined that the attorney violated Rules 1.1, 1.3, 1.4, and 8.4(d), as well as Rules

                                                64
1.16(a)(2) and 3.2, in the course of handling two personal injury matters on behalf of

plaintiffs. See Harris, 366 Md. at 405. Notably, as discussed above, one of the bases for

the Rule 1.4 violation was the attorney’s failure to notify the mother of his juvenile client

of a $1,000 settlement offer made by the insurer of the defendant in that case. Id. at 399.

The attorney also demonstrated a lack of competence and diligence, including failing to

respond to interrogatories and failing to appear for a hearing in one case, and failing to

appear for trial in the other case, resulting in the latter case being dismissed with prejudice.

Id. at 394-96, 402-03. The Court also concluded that the attorney violated Rule 1.16(a)(2)

by failing to decline or terminate his representation in both cases in light of his medical

issues and family tragedies that occurred during the relevant time. Id. at 400. Further, the

attorney violated Rule 3.2 by failing to expedite litigation. In considering the appropriate

sanction, we noted that the attorney had three prior disciplinary sanctions: (1) a reprimand

by consent of this Court in 1999 relating to the attorney’s violation of Rules 1.3 and 1.4

concerning his failure to file suit on behalf of his client within the statute of limitations; (2)

a reprimand in 1996 for the attorney’s “neglect of a client's legal matter and his failure to

substantively communicate”; and (3) a six-month suspension in 1987 for various

disciplinary violations, including neglect of a legal matter and failure to represent his client

zealously. Id. at 383 & n.6, 405. We imposed a six-month suspension, concluding that the

attorney’s “violations show a recurring pattern of behavior that is serious enough to warrant

suspension for this length of time.” Id. at 405-06.

       In Chanthunya, the attorney violated Rules 1.1, 1.3, 1.4(a)(2), 1.4(a)(3), 1.4(b), and

8.4(d). We noted that the attorney’s misconduct cost one client the opportunity to have the

                                               65
United States Citizenship and Immigration Service consider an appeal, and impeded the

progress of that client and another client in becoming naturalized citizens. 446 Md. at 607.

We also found the existence of five aggravating factors in Chanthunya: (1) a pattern of

misconduct; (2) multiple violations of the rules of professional conduct; (3) refusal to

acknowledge the misconduct’s wrongful nature; (4) substantial experience in the practice

of law; and (5) the victims’ vulnerability. Id. We took note of two mitigating factors: (1) the

absence of prior attorney discipline; and (2) the absence of a dishonest or selfish motive.

We concluded that the appropriate sanction for the attorney’s misconduct was an indefinite

suspension with the right to apply for reinstatement after 60 days. We explained that such

a sanction would “impress on Chanthunya and other lawyers in immigration cases the

importance of representing their clients competently, diligently, and with adequate

communication, as clients in such cases are vulnerable and dependent on their lawyers for

their – and, in some instances, their family members’ – very ability to continue living in

the United States.” Id. at 608.

       In Mooney, this Court imposed an indefinite suspension with a sit-out period of 90

days on an attorney who, in separately representing four clients, violated Rules 1.1, 1.3,

1.4, 8.4(c), and 8.4(d), as well as Rules 5.1 (responsibilities of partners, managers, and

supervisory lawyers) and 5.3 (responsibilities regarding nonlawyer assistants). The

attorney failed to appear at one client’s trial, and later failed to respond to the client’s

attempted communications. 359 Md. at 74, 77. As to the second client, a juvenile who was

facing attempted murder charges as an adult, the attorney falsely promised the client’s

mother that he would file a “reverse waiver” motion and visit the client in jail. See id. at

                                              66
87. With respect to the third client, an unknown member of the attorney’s staff incorrectly

informed the client that the client did not need to attend his trial, and the attorney failed to

keep his client informed of his case’s status. See id. at 89-90. As to the fourth client, the

attorney failed to subpoena witnesses and to obtain medical records, which may have

exculpated his client; failed to respond to his client’s communications; and failed to ensure

that his associate knew that he had assigned the case to her. See id. at 93-95. The Court

also found a violation of Rule 8.4 as to the second client, in that “on numerous occasions

respondent told [the client’s mother] things that were not true: (1) he told her that he was

going to file a petition for reverse waiver; and (2) that he was going to visit her son in jail.

He performed neither of these activities. His comments were made with the intent to

mislead his client and his client’s mother.” Id. at 87 (footnote omitted). This Court did not

note any aggravating factors, and noted only one mitigating factor: the absence of prior

attorney discipline. See id. at 98.

       Mr. Sperling’s case is less serious in some ways, and equally or more serious in

other ways, than Harris, Chanthunya, and Mooney. On one hand, as we have previously

noted, Mr. Sperling’s misconduct occurred in only one case, not two as in Harris and

Chanthunya, or four as in Mooney. Also, Mr. Sperling’s inattentiveness was more sporadic

compared with the misconduct at issue in these other cases. For example, Mr. Sperling took

some steps to attempt to serve Ms. LaPlante earlier in the case, conveyed MAIF’s first

settlement offer to the clients, and did obtain the medical records that MAIF had requested.

In each of these instances, Mr. Sperling ultimately failed to follow through, but we

recognize that Mr. Sperling did more to advance his client’s interests than did the attorneys

                                              67
in the cases discussed above. Finally, Mr. Sperling’s misconduct did not involve

dishonesty, unlike Mooney (as well as Singh and Thompson).

       On the other hand, Mr. Sperling’s errors were serious and compromised Ms. Boyd’s

and Mr. Bailey’s ability to obtain compensation for the injuries they suffered in the car

accident. First, Mr. Sperling failed to take further steps to attempt to serve Ms. LaPlante

after the court deferred dismissal to allow him to effect service, which led to the dismissal

of the lawsuit. Second, Mr. Sperling’s failure to convey a settlement offer to his clients was

a serious breach of competence, diligence, and communication. In a text exchange in

February 2017 between Ms. Boyd and Mr. Sperling, Ms. Boyd told Mr. Sperling: “If I

know it was gonna take this long I would had been good with the 500.” Mr. Sperling’s

failure to convey the second offer that MAIF made on April 14, 2017, prevented Ms. Boyd

and Mr. Bailey from deciding whether the delay in resolving their case warranted their

accepting $750 settlement offers. Third, Mr. Sperling’s failure to inform the clients that he

had been unable to serve Ms. LaPlante and that, as a result, the case had been dismissed

without prejudice, hampered the clients’ ability to accurately assess their options at the end

of 2017. Finally, Mr. Sperling’s lackadaisical approach to obtaining Ms. Boyd’s medical

records and his failure to provide them to MAIF, or at least to tell Ms. Boyd that he had

received the records but not been able to get them to MAIF prior to his suspension, also

may have affected the outcome of Ms. Boyd’s case. Mr. Sperling obtained the records that

MAIF asked to review to assess whether Ms. Boyd’s miscarriage may have been related to

the accident caused by Ms. LaPlante. Due to Mr. Sperling’s inattentiveness, MAIF never

received and considered those records. Nor did Ms. Boyd know that the records were in

                                             68
Mr. Sperling’s possession. Had she so known, she might have waited for Mr. Sperling to

complete his suspension and maintained him as her counsel (as Ms. Davis did), or she

might have taken her file (with her medical records in it) to another attorney and pursued

settlement discussions and/or refiled the lawsuit prior to the expiration of the statute of

limitations.

       Further, Mr. Sperling’s two prior disciplinary offenses provide an aggravating factor

that was not present in Chanthunya and Mooney. Although Mr. Sperling’s prior

disciplinary offenses are not as aggravating as the three prior offenses were in Harris, we

nevertheless find them significant to our analysis. Notably, the PDRA in the case that

resulted in Mr. Sperling’s prior suspension was filed in the Circuit Court for Baltimore

County, pursuant to our Order, on October 4, 2016. Thus, when Mr. Sperling filed the

Boyd/Bailey/Davis lawsuit in the Circuit Court for Baltimore City on January 31, 2017,

his prior alleged misconduct involving the Sperling Law Office was in the process of being

heard. In addition, shortly after forming his own firm in 2014, Mr. Sperling committed the

acts that led to his 2018 reprimand for a conflict of interest and other violations. Shortly

after committing those acts of misconduct, Mr. Sperling began his representation of Ms.

Boyd and Mr. Bailey. This chronology suggests that Mr. Sperling’s transition from

working for his father’s firm to owning and managing his own firm was problematic.

Although we are unaware of any other disciplinary complaints having been filed against

Mr. Sperling after Ms. Boyd’s and Mr. Bailey’s complaints, we harbor continuing concerns

about Mr. Sperling’s ability to operate a solo practice competently and ethically.



                                            69
       Ultimately, we agree with Mr. Sperling that the totality of the circumstances do not

place this case within the “gravitational field” of disbarment and indefinite suspension

cases. AGC v. Brown, 415 Md. 269, 283 (2010) (Harrell, J., concurring and dissenting).

We also believe that Mr. Sperling’s case is slightly less serious, overall, than Harris.

However, we do not believe that either a reprimand, or the type of short suspension Mr.

Sperling suggests as a possible alternative to a reprimand, is sufficient to vindicate the

interests we seek to promote in imposing a sanction.

       In light of all the circumstances present in this case, including the aggravating

factors and mitigating factors the hearing judge found, as supplemented in this opinion, we

conclude that a 120-day suspension is the appropriate sanction. In addition, we will require

that, as a condition of reinstatement, Mr. Sperling employ a practice monitor approved by

Bar Counsel for a period of one year.21




       21
         As the prevailing party, the AGC is entitled to costs under Maryland Rule 19-
709(a). See Sperling & Sperling, 459 Md. at 285-86. We have reviewed the AGC’s
Statement of Costs and determined that the costs the AGC seeks are “reasonable and
necessary.” Md. Rule 19-709(a). We decline to order the reimbursement of any costs
sought by Mr. Sperling, most notably an expert witness fee of $6,510 for Mr. Bedigian.
Mr. Sperling is not the prevailing party in this case. Moreover, as we have held above, the
hearing judge did not abuse his discretion in precluding Mr. Bedigian from offering any
expert opinions.
                                            70
                                            III

                                        Conclusion

       For the reasons discussed above, we impose a 120-day suspension on Samuel

Sperling for his violations of Rules 1.1, 1.3, 1.4(a) and (b), and 8.4(a) and (d). The

suspension shall begin 30 days after the date on which this opinion is filed.

                                                  IT IS SO ORDERED. RESPONDENT
                                                  SHALL PAY ALL COSTS AS TAXED
                                                  BY THE CLERK OF THIS COURT,
                                                  INCLUDING COSTS OF ALL
                                                  TRANSCRIPTS, PURSUANT TO
                                                  MARYLAND RULE 19-709, FOR
                                                  WHICH SUM JUDGMENT IS
                                                  ENTERED IN FAVOR OF THE
                                                  ATTORNEY           GRIEVANCE
                                                  COMMISSION AGAINST SAMUEL
                                                  SPERLING.




                                            71
Circuit Court for Baltimore County
Case No.: C-03-CV-19-002116
Argued: November 5, 2020
                                           IN THE COURT OF APPEALS

                                                  OF MARYLAND



                                               Misc. Docket AG No. 6

                                                September Term, 2019



                                     ATTORNEY GRIEVANCE COMMISSION
                                             OF MARYLAND

                                                          v.

                                                SAMUEL SPERLING




                                                 Barbera, C.J.
                                                 McDonald
                                                 Watts
                                                 Hotten
                                                 Getty
                                                 Booth
                                                 Biran,

                                                       JJ.



                                     Dissenting Opinion by Booth, J., which Watts
                                                 and Getty, JJ., join



                                                 Filed: March 1, 2021
       Respectfully, I dissent. Although the Majority sustains several of Mr. Sperling’s

exceptions to the hearing judge’s findings of fact and conclusions of law, the Majority

nonetheless concludes that Mr. Sperling violated Rules 1.1, 1.3, 1.4, and 8.4(a) and (d) and

imposes sanction consisting of a 120-day suspension from the practice of law.

       I agree with the Majority’s well-reasoned analysis and conclusions concerning Mr.

Sperling’s exceptions that the Court sustained. However, I would sustain all of Mr.

Sperling’s exceptions based upon this record and the hearing judge’s findings of fact and

conclusions of law, which in my estimation, fall short of establishing, by clear and

convincing evidence, any violations of the Maryland Attorney’s Rules of Professional

Conduct.    I address below the insufficiency of the evidence related to the various

shortcomings attributed to Mr. Sperling’s representation of Ms. Boyd and Mr. Bailey in

connection with their motor vehicle accident case against the at-fault driver, Lauren

LaPlante.

       Failure to Locate a Service Address for Ms. LaPlante

       Based upon this record, I would not find that there is clear and convincing evidence

that Mr. Sperling failed to act with competence and diligence in his efforts to locate and

serve Ms. LaPlante. The record indicates that Ms. LaPlante had moved at least three times

in the two years following the motor vehicle accident. As the Majority correctly observes,

it is undisputed that Mr. Sterling made numerous attempts in two states to try to serve Ms.

LaPlante. These efforts included attempting to serve her by certified mail and employing

private process servers in both Maryland and Pennsylvania to attempt personal service.

The process servers’ affidavits were admitted into evidence, reflecting the several good
faith efforts to find her in both Maryland and in Pennsylvania, including multiple visits to

her last known addresses, speaking with neighbors, and conducting additional skip trace

efforts to try to locate her. Mr. Sperling testified concerning his continued efforts to locate

Ms. LaPlante, including his communications with one of the private process servers, and a

second skip trace in an attempt to locate a better address.

       In contrast to this undisputed evidence, the hearing judge failed to identify what, if

anything else, Mr. Sperling should have done to locate Ms. LaPlante. The hearing judge’s

determination that the circuit court dismissed the case without prejudice for lack of service

under Maryland Rule 2-507(b) does not, on its own, mean that an attorney has not been

competent or diligent in attempting to have the defendant served.

       Presumably because the hearing judge’s factual findings failed to establish, by clear

and convincing evidence, what else Mr. Sperling could have done to locate Ms. LaPlante,

the Majority supplies its own factual basis—specifically, that Mr. Sperling did not make a

written request to the Maryland Automobile Insurance Fund (“MAIF”) for Ms. LaPlante’s

known address pursuant to Courts and Judicial Proceedings Article § 6-311, which would

have simply required that the insurance company supply her “last known home and

business address if known.” (Emphasis added). Respectfully, it is not our role to search

outside the record for a factual basis upon which to uphold the hearing judge’s conclusion

when the hearing judge fails to supply sufficient findings of fact.




                                              2
       Based upon the undisputed evidence1 of Mr. Sperling’s efforts to locate Ms. Plante,

I disagree that such efforts reflected a lack of competence or diligence giving rise to a

violation of either Rule 1.1 or 1.3. Moreover, given that Mr. Sperling ultimately located

and served Ms. LaPlante in connection with Ms. Davis, the third plaintiff who elected to

proceed with her lawsuit,2 such evidence conclusively establishes that Mr. Sperling was

diligent and persistent in his efforts to locate her.

       The Voice Mail Settlement Offer

       The Majority concludes that Mr. Sperling’s failure to convey the second settlement

offer to his clients—consisting of a verbal offer of $750 that the MAIF chronology reflects

was left on his voicemail—also constitutes a lack of competence and diligence, as well as

a lack of communication, in violation of Rules 1.1, 1.3, and 1.4. Once again, the only

evidence of the $750 offer was a notation on the MAIF chronology that says a voice mail

was left conveying the offer to Mr. Sperling. Mr. Sperling testified at trial that he did not


       1
         Much of the hearing judge’s findings of fact were tied to the MAIF chronology of
events. If the “event” was not reflected in an entry on the MAIF chronology, the hearing
judge concluded that it didn’t happen. For example, Mr. Sperling testified that he asked
for Ms. LaPlante’s address when he went to the MAIF office on November 20, 2017 to
discuss settlement. He testified that a MAIF adjuster gave him a sticky note with the same
address that he had all along. However, as the Majority notes, the hearing judge did not
find Mr. Sperling’s testimony credible because the address inquiry did not make it onto the
MAIF chronology. The hearing judge relied on MAIF supervisor, Debbie Friend’s
testimony that, if Mr. Sperling had requested the address, it would have been on the
chronology. However, the testimony at trial also reflected that the chronology was not
complete. For example, the record reflected that no demand package had been submitted,
when in fact, a demand package had been on file for a year. In my view, an omission on
the chronology, without more, cannot plausibly serve as the sole factual basis for
concluding that the action did not occur.
       2
           Ms. Boyd and Mr. Bailey elected not to proceed with their lawsuit.
                                                3
receive the voice mail. Significantly, MAIF’s supervisor, Debbie Friend, testified that she

had no idea whether Mr. Sperling ever received the voicemail communicating a $750 offer.

Simply put, there is no evidence in the record, much less clear and convincing evidence,

that Mr. Sperling ever actually received notice of the $750 offer. Based upon this record,

I would not find, by clear and convincing evidence, that Mr. Sperling was aware of a

voicemail offer that he failed to communicate to his client in violation of Rule 1.1, 1.3 or

1.4.

       Violations Arising from a Failure to Submit Medical Records in Accordance with
       an Imaginary Deadline

       The Majority concludes that Mr. Sperling violated Rule 1.3 by failing to transmit to

MAIF Ms. Boyd’s medical records related to her miscarriage. It is undisputed that Mr.

Sperling obtained the records and was in the process of reviewing them. The record reflects

that there were communications between the MAIF adjuster and Mr. Sperling about

obtaining the records in January 2018. Mr. Sperling testified that he tried to determine the

medical facilities where Ms. Boyd had received prenatal care, which were not necessarily

the same medical facilities where she delivered her child. After communications with Ms.

Boyd, and then Jai Medical Center (which advised on March 30, 2018 that the records were

in possession of University of Maryland-Midtown Campus) (“UMMC”), Mr. Sperling’s

office faxed a records request to UMMC for Ms. Boyd’s medical records on April 11, 2018.

The records were printed at UMMC on April 19, 2018. There is no evidence in the record

of when Mr. Sperling received these records. His representation of Ms. Boyd ceased on

June 19, 2018.


                                             4
       Based upon the above undisputed timeline, I would not find that Mr. Sperling’s

actions with respect to requesting and handling Ms. Boyd’s medical records reflected a

lack of diligence. There was no pending case with associated discovery deadlines, or court-

ordered deadlines that required the disclosure or production of these medical records by a

certain date. There was no evidence presented that the medical records in Mr. Sperling’s

possession were even responsive to MAIF’s request for obstetrics and gynecology medical

records. Moreover, at the time when Mr. Sperling ceased his representation of Ms. Boyd

on June 19, 2018, the statute of limitations would not run for an additional seven months.

       An attorney who is representing his or her client’s interests has no obligation to

disclose medical records to an insurance company by a certain date or time frame simply

because the insurance company has requested them. Mr. Sperling testified that he was in

the process of reviewing the records. Oftentimes, medical records are packaged with a

settlement demand. There may be records that are not responsive to the injury, which

should not be disclosed. An attorney may make strategic decisions as far as how to use the

records. I disagree that this Court should find a violation of a professional rule for a failure

to produce medical records to an insurance company in connection with a settlement

demand where there are no pending deadlines and where an attorney is reviewing records

in connection with the preparation of a suitable demand. Specifically, I am concerned that

finding a Rule 1.3 violation under the facts of this case will establish a precedent that, to

avoid a violation of professional rules, an attorney must act with haste and speed, instead

of with deliberation and thought, when assembling medical records in connection with the

preparation of a suitable demand.

                                               5
       Failure to Advise the Clients of the Dismissal Due to Lack of Service

       I do not agree that there is clear and convincing evidence that Mr. Sperling failed to

tell his clients that the case had been dismissed without prejudice. First, the hearing judge

did not find that the Mr. Sperling failed to tell his clients that the case had been dismissed

without prejudice. Instead, the hearing judge reached a different conclusion—that Mr.

Sperling never advised his client that the court had issued a notice of contemplated

dismissal due to a lack of service on the defendant. Assuming that there are facts in the

record to support this finding, the Majority concludes that “[i]n and of itself, the lack of

client notification of this particular event in the lawsuit did not violate Rule 1.4.” Maj. Slip

Op. at 37. The Majority further states that, “[i]n our view, it was reasonable for Mr.

Sperling not to focus the clients on the notice of contemplated dismissal, given Mr.

Sperling’s decision to move to defer dismissal and given the circuit court’s grant of the

motion to defer dismissal.” Id. at 38.

       Instead, the Majority is “troubled” by facts not found by the hearing judge that the

Majority extrapolates from its review of the record, stating that “we are troubled by the

clients’ testimony that they were not aware of the subsequent dismissal of their case due to

the failure to serve Ms. LaPlante.” Id. at 38. Again, it is not this Court’s role to scour the

record to attempt to supply “clear and convincing evidence” of a factual finding in order to

uphold a rule violation where the underlying fact was not made by the hearing judge. Even

if I were inclined to undertake this fact-finding role, clear and convincing evidence of such

facts are not borne out by this record. First, Mr. Sperling testified that he informed Ms.

Boyd and Mr. Bailey of the dismissal and discussed the meaning and significance with

                                               6
them. In response to questions by Bar Counsel concerning whether Mr. Sperling had told

him about the dismissal, Mr. Bailey testified about his understanding that Mr. Sperling was

attempting to “put it back into the Circuit Court”—suggesting this layperson’s

understanding that the case had been dismissed.

       The testimony of both Mr. Bailey and Ms. Boyd, and the evidence in the record,

reflects that they had substantial communication with Mr. Sperling. However, their

testimony also demonstrates that they often lacked a memory of what was discussed or

could not remember accurately what was discussed. Both parties testified concerning the

multiple phone calls and texts with Mr. Sperling. It is clear from the record (including the

undisputed testimony of Mr. Sperling, Ms. Boyd, Mr. Bailey, as well as the text messages

and phone records that were admitted into evidence) that Mr. Sperling had numerous

communications with Mr. Bailey and Ms. Boyd concerning the proposed settlement of their

case, the preparation of a demand package, Mr. Sperling’s attempts to obtain the medical

records, the $500 settlement offer, and the fact that suit had been filed. After Mr. Sperling

advised them that he had been suspended from the practice of law, he gave them names of

other lawyers to handle the case, and also advised them of the pending statute of limitations

deadline more than six months after he officially concluded his representation.3

       Despite the undisputed facts and details of these communications, many of which

are memorialized in text messages, the hearing judge found that Ms. Boyd did not


       3
         The fact that Mr. Sperling advised Mr. Bailey and Ms. Boyd of the upcoming
statute of limitations supports his testimony that he had advised them of the dismissal. If
the case was ongoing, there would have been no reason for him to remind them of the
upcoming deadline.
                                             7
remember Mr. Sperling explaining the legal process that would ensue after he filed the

complaint. Similarly, in another instance, the hearing judge found that Ms. Boyd did not

remember whether Mr. Sperling explained what actions he would take as her counsel.

       In response to questions, Ms. Boyd testified as follows:

       Q – Miss Boyd, when you said that you don’t remember, do you not
       remember specifically what was said or do you not remember whether or not
       the lawsuit was filed on your behalf?

       A – I don’t remember none of it, what was said or about the lawsuit.

Where a witness testifies that he or she does not remember an event happening, that does

not necessarily constitute testimony that the event did not happen. In Attorney Grievance

Commission v. Bear, 362 Md. 123, 131–32 (2000), we explained the clear and convincing

evidence standard in the following terms:

       It has been said . . . that the term ‘clear and convincing’ evidence means that
       the witness to a fact must be credible, and that the facts to which they have
       testified are distinctly remembered and the details thereof narrated exactly
       and in due order, so as to enable the trier of the facts to come to a clear
       conviction, without hesitancy, of the truth of the precise facts in issue.
       Whether evidence is clear and convincing requires weighing, comparing,
       testing, and judging its worth when considered in connection with all the
       facts and circumstances in evidence.

(Citations and quotations omitted). Based upon my review of the testimony, taken with

the internal inconsistencies in the hearing judge’s findings of fact, neither Ms. Boyd’s nor

Mr. Bailey’s testimony establishes, by clear and convincing evidence, that they distinctly

remember the details of their communications with Mr. Sperling sufficient to demonstrate

that Mr. Sperling failed to advise them that the case had been dismissed without prejudice




                                             8
arising from the failure to locate and serve Ms. LaPlante. Accordingly, I would sustain

Mr. Sperling’s exception to the 1.4 violation in its entirety.

       Finally, I would not find a violation of Rule 8.4(a) or 8.4(d).

       Given that I would not find that the Commission satisfied its burden of establishing

a violation of any professional rule of misconduct here, I would dismiss this action pursuant

to Maryland Rule 19-741(c)(1)(E).

       For these reasons, I respectfully dissent.

       Judge Watts and Judge Getty have authorized me to state that they join in this

opinion.




                                              9